Exhibit 10.1



 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of September 25, 2014 (the “Fourth Amendment Effective Date”) among
INNERWORKINGS, INC., a Delaware corporation (the “Borrower”), the Lenders party
hereto and BANK OF AMERICA, N.A., as Administrative Agent for the Lenders (the
“Administrative Agent”), Swing Line Lender and L/C Issuer. Capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement dated as of August 2, 2010 (as previously amended
and modified from time to time, the “Credit Agreement”);

 

WHEREAS, the Borrower is requesting that the Administrative Agent and the
Lenders modify certain provisions of the Credit Agreement; and

 

WHEREAS, the Administrative Agent, Swing Line Lender, L/C Issuer and the Lenders
have agreed to amend certain terms of the Credit Agreement on the terms, and
subject to the conditions, set forth below.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

AGREEMENT

 

1.           Amendment. Effective upon satisfaction of the conditions precedent
set forth in Section 2 below, the Existing Credit Agreement (excluding the
Schedules and Exhibits thereto, except as provided in the following sentence) is
hereby amended and restated in its entirety as set forth in Annex A attached
hereto. The Schedules to the Credit Agreement are hereby deleted in their
respective entireties and replaced with the Schedules in the respective forms
attached as Annex B hereto. Exhibits 2.02 and 7.01 are hereby deleted in their
respective entireties and replaced with Exhibits 2.02 and 7.01 in the respective
forms attached as Annex C hereto. A new Exhibit 2.05 in the form of Annex D
hereto is hereby added to the Credit Agreement. As so amended, the Credit
Agreement shall continue in full force and effect.

 

2.           Effectiveness; Conditions Precedent. This Amendment shall become
effective upon satisfaction of the following conditions precedent:

 

(a)           Execution of Counterparts of Amendment. The Administrative Agent
shall have received counterparts of this Amendment, which collectively shall
have been duly executed on behalf of each of the Loan Parties and the Lenders.

 

(b)           Opinions of Counsel. The Administrative Agent shall have received
favorable opinions of legal counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, dated as of the date hereof, and in form
and substance reasonably satisfactory to the Administrative Agent.

 

(c)           No Material Adverse Effect. There shall not have occurred, since
March 31, 2014, any event or condition that could reasonably be expected to have
Material Adverse Effect.

 

 

 

 

(d)           Organization Documents, Resolutions, Etc. Receipt by the
Administrative Agent of the following, in form and substance reasonably
satisfactory to the Administrative Agent:

 

(i)           copies of the Organization Documents of each Loan Party certified
to be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a secretary or assistant
secretary of such Loan Party to be true and correct as of the Fourth Amendment
Effective Date;

 

(ii)         such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and

 

(iii)        such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation.

 

(e)           Security. The Administrative Agent shall have received the
following:

 

(i)           UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;

 

(ii)         duly executed notices of grant of security interest in the form
required by the Security Agreement as are necessary, in the Administrative
Agent’s sole discretion, to perfect the Administrative Agent’s security interest
in the United States registered intellectual property of the Loan Parties; and

 

(iii)        all certificates evidencing any certificated Equity Interests
pledged to the Administrative Agent pursuant to the Security Agreement, together
with duly executed in blank, undated stock powers attached thereto (unless, with
respect to the pledged Equity Interests of any Foreign Subsidiary, such stock
powers are deemed unnecessary by the Administrative Agent in its reasonable
discretion under the law of the jurisdiction of organization of such Person)
unless the Subsidiary whose Equity Interests are pledged has been dissolved.

 

(f)           Lender/Administrative Agent Fees. The Borrower shall have paid (i)
to the Administrative Agent, for the account of each Lender, all agreed upfront
fees due and payable to such Persons on the date hereof and (ii) to the
Administrative Agent and the Arrangers, all fees due and payable to the
Administrative Agent on the date hereof.

 

(g)           Attorney Costs. The Borrower shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent (“Attorney Costs”) to the
extent invoiced prior to or on the Fourth Amendment Effective Date, plus such
additional amounts of Attorney Costs as shall constitute its reasonable estimate
of Attorney Costs incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

 

2

 

 

(h)           Other. The Administrative Agent and the Lenders shall have
received such other documents, instruments, agreements and information as
reasonably requested by the Administrative Agent or any Lender.

 

Without limiting the generality of the provisions of Section 10.03 of the Credit
Agreement, for purposes of determining compliance with the conditions specified
in this Section 2, each Lender that has signed this Amendment shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the date hereof specifying its
objection thereto.

 

3.           Joinder of New Guarantor. Eyelevel, Inc., an Oregon corporation
(the “New Guarantor”), hereby agrees as follows with the Administrative Agent,
for the benefit of the Lenders:

 

(a)           The New Guarantor hereby acknowledges, agrees and confirms that,
by its execution of this Amendment, the New Guarantor will be deemed to be a
party to the Credit Agreement and a "Guarantor" for all purposes of the Credit
Agreement, and shall have all of the obligations of a Guarantor thereunder as if
it had executed the Credit Agreement. The New Guarantor hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 3(a),
the New Guarantor hereby jointly and severally together with the other
Guarantors, guarantees to each Lender and the Administrative Agent, as provided
in Article IV of the Credit Agreement, the prompt payment of the Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof.

 

(b)           The New Guarantor hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Guarantor will be deemed to be a
party to the Security Agreement, and shall have all the obligations of an
"Obligor" (as such term is defined in the Security Agreement) thereunder as if
it had executed the Security Agreement. The New Guarantor hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Security Agreement. Without limiting generality of
the foregoing terms of this paragraph 3(b), the New Guarantor hereby grants to
the Administrative Agent, for the benefit of the Lenders, a continuing security
interest in, and a right of set off against any and all right, title and
interest of the New Guarantor in and to the Collateral (as such term is defined
in Section 2 of the Security Agreement) of the New Guarantor. The New Guarantor
hereby represents and warrants to the Administrative Agent that:

 

(i)           The New Guarantor’s chief executive office, tax payer
identification number, organization identification number, and chief place of
business are (and for the prior four months have been) located at the locations
set forth on Schedule 6.18(c) to the Credit Agreement and the New Guarantor
keeps its books and records at such locations.

 

(ii)         The New Guarantor’s legal name and jurisdiction of organization is
as shown in this Agreement and the New Guarantor has not in the past four months
changed its name, been party to a merger, consolidation or other change in
structure or used any tradename except as set forth in Schedule 6.18(d) to the
Credit Agreement.

 

3

 

 

(iii)        The patents, copyrights, and trademarks listed on Schedule 6.18(a)
to the Credit Agreement constitute all of the registrations and applications for
the patents, copyrights and trademarks owned by the New Guarantor.

 

(iv)        The deposit accounts and investment accounts listed on Schedule
6.18(e) to the Credit Agreement constitute all of the deposit accounts and
investment accounts owned by the New Guarantor.

 



(c)           The address of the New Guarantor for purposes of all notices and
other communications is shall be the address of the Borrower set forth on
Schedule 11.02 to the Credit Agreement.

 

(d)           The New Guarantor hereby waives acceptance by the Administrative
Agent and the Lenders of the guaranty by the New Guarantor under Article IV of
the Credit Agreement upon the execution of this Amendment by the New Guarantor.

 

4.           New Lenders.

 

(a) U.S. Bank National Association (the “New Lender”) hereby agrees to provide a
Commitment in the amount set forth on Schedule 2.01 attached hereto and the
initial Applicable Percentage of the New Lender shall be as set forth therein.

 

(b) The New Lender (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Amendment and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (ii) it meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) of the Credit Agreement (subject to
such consents, if any, as may be required under Section 11.06(b)(iii) of the
Credit Agreement), (iii) from and after the Fourth Amendment Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and shall have the obligations of a Lender thereunder, (iv) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 7.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Amendment, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Amendment, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the New
Lender; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

(c) The Borrower agrees that, as of the date hereof, the New Lender shall (i) be
a party to the Credit Agreement and the other Loan Documents, (ii) be a “Lender”
for all purposes of the Credit Agreement and the other Loan Documents, and
(iii) have the rights and obligations of a Lender under the Credit Agreement and
the other Loan Documents.

 

(d) The applicable address, facsimile number and electronic mail address of the
New Lender for purposes of Section 11.02 of the Credit Agreement are as set
forth in the New Lender’s Administrative Questionnaire delivered by the New
Lender to the Administrative Agent on or before the date hereof or to such other
address, facsimile number and electronic mail address as shall be designated by
the New Lender in a notice to the Administrative Agent.

 

4

 

 

5.           Ratification of Credit Agreement. The term “Credit Agreement” as
used in each of the Loan Documents shall hereafter mean the Credit Agreement as
amended and modified by this Amendment. Except as herein specifically agreed,
the Credit Agreement, as amended by this Amendment, is hereby ratified and
confirmed and shall remain in full force and effect according to its terms. The
Loan Parties acknowledge and consent to the modifications set forth herein and
agree that this Amendment does not impair, reduce or limit any of their
obligations under the Loan Documents (including, without limitation, the
indemnity obligations set forth therein) and that, after the date hereof, this
Amendment shall constitute a Loan Document. Notwithstanding anything herein to
the contrary and without limiting the foregoing, each of the Guarantors reaffirm
their guaranty obligations set forth in the Loan Agreement.

 

6.           Authority/Enforceability. Each of the Loan Parties represents and
warrants as follows:

 

(a)           It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.

 

(b)           This Amendment has been duly executed and delivered by such Person
and constitutes such Person’s legal, valid and binding obligation, enforceable
in accordance with its terms, except as such enforceability may be subject to
(i) Debtor Relief Laws and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).

 

(c)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or Governmental Authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment.

 

(d)           The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of its Organization Documents or (ii)
materially violate, contravene or conflict with any Laws applicable to it.

 

7.           Representations. The Loan Parties represent and warrant to the
Lenders that the representations and warranties of the Loan Parties set forth in
Article VI of the Credit Agreement are true and correct in all material respects
on and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date.

 

8.           Counterparts/Telecopy. This Amendment may be executed in any number
of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.
Delivery of executed counterparts of this Amendment by telecopy or other
electronic imaging means (i.e., .pdf) shall be effective as an original.

 

9.           GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

5

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered and this Amendment shall be
effective as of the Fourth Amendment Effective Date.

 

BORROWER:   INNERWORKINGS, INC,     a Delaware corporation           By: /s/
Joseph Busky     Name: Joseph Busky     Title:   Chief Financial Officer and
Secretary       NEW GUARANTOR:   EYELEVEL, INC.,     an Oregon corporation      
    By: /s/ Tomas Baca     Name: Tomas Baca     Title: President      
ADMINISTRATIVE AGENT:   bank of america, n.a.,     as Administrative Agent      
    By: /s/ Rosanne Parsill     Name: Rosanne Parsill     Title: Vice President
      LENDERS:   bank of america, n.a.,     as a Lender, an L/C Issuer and the
Swing Line Lender           By: /s/ Carlos Morales     Name: Carlos Morales    
Title: Senior Vice President

 

[signatures continue on next page]

INNERWORKINGS, INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

 

 

 

 

  JPMORGAN CHASE BANK, N.A.,   as a Lender       By: /s/ Jonathan M. Deck  
Name: Jonathan M. Deck   Title: Authorized Officer       PNC BANK, NATIONAL
ASSOCIATION,   as a Lender       By: /s/ Adam Macklin   Name: Adam Macklin  
Title: Assistant Vice President       ASSOCIATED BANK, N.A.,   as a Lender      
By: /s/ Lynnette Ritter   Name: Lynnette Ritter   Title: Vice President      
THE NORTHERN TRUST COMPANY,   as a Lender       By: /s/ M. Scott Randall   Name:
M. Scott Randall   Title: Second Vice President     NEW LENDER: U.S. BANK
NATIONAL ASSOCIATION,   as New Lender       By: /s/ Robert Choi   Name: Robert
Choi   Title: Vice President

 

INNERWORKINGS, INC.

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

 

 

 



 

Published CUSIP Number: 45778DAA4





 

 

ANNEX A TO FOURTH AMENDMENT

 

CREDIT AGREEMENT

 

Dated as of August 2, 2010

 

among

 

INNERWORKINGS, INC,

as the Borrower,

 

THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,

as the Guarantors,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

 

PNC BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

 

JPMORGAN CHASE BANK, N.A. and ASSOCIATED BANK, N.A.,

as Co-Documentation Agents

 

and

 

THE OTHER LENDERS PARTY HERETO

 

Arranged By:

 

BANK OF AMERICA MERRILL LYNCH AND PNC CAPITAL MARKETS LLC,

as Joint Lead Arranger and Bookrunner

 





 



 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1       1.01 Defined
Terms 1 1.02 Other Interpretive Provisions 25 1.03 Accounting Terms 25 1.04
Rounding 26 1.05 Times of Day 26 1.06 Letter of Credit Amounts 26 1.07 Exchange
Rates; Currency Equivalents 26 1.08 Additional Alternative Currencies 27 1.09
Change of Currency 28     ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS 29  
    2.01 Revolving Loans 29 2.02 Borrowings, Conversions and Continuations of
Loans 30 2.03 Letters of Credit 32 2.04 Swing Line Loans 41 2.05 Prepayments 44
2.06 Termination or Reduction of Aggregate Revolving Commitments 45 2.07
Repayment of Loans 45 2.08 Interest 45 2.09 Fees 46 2.10 Computation of Interest
and Fees; Retroactive Adjustments of Applicable Rate 47 2.11 Evidence of Debt 47
2.12 Payments Generally; Administrative Agent’s Clawback 48 2.13 Sharing of
Payments by Lenders 50 2.14 Cash Collateral 50 2.15 Defaulting Lenders 51    
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 53       3.01 Taxes 53 3.02
Illegality 57 3.03 Inability to Determine Rates 58 3.04 Increased Costs 58 3.05
Compensation for Losses 60 3.06 Mitigation Obligations; Replacement of Lenders
60 3.07 Survival 61     ARTICLE IV GUARANTY 61       4.01 The Guaranty 61 4.02
Obligations Unconditional 61 4.03 Reinstatement 62 4.04 Certain Additional
Waivers 62 4.05 Remedies 63 4.06 Rights of Contribution 63 4.07 Guarantee of
Payment; Continuing Guarantee 63 4.08 Discharge Only Upon Payment in Full 63
4.09 Keepwell 63

 

i

 

 

4.10 Appointment of Borrower 64     ARTICLE V CONDITIONS PRECEDENT TO CREDIT
EXTENSIONS 64       5.01 Conditions of Effectiveness 64 5.02 Conditions to all
Credit Extensions 66     ARTICLE VI REPRESENTATIONS AND WARRANTIES 66       6.01
Organization; Powers; Subsidiaries 66 6.02 Authorization; Enforceability 67 6.03
Governmental Approvals; No Conflicts 67 6.04 Financial Condition; No Material
Adverse Change 67 6.05 Properties 67 6.06 Litigation, Environmental and Labor
Matters 68 6.07 Compliance with Laws and Agreements 68 6.08 Investment Company
Status 68 6.09 Taxes 68 6.10 ERISA 69 6.11 Disclosure 69 6.12 Federal Reserve
Regulations 69 6.13 Solvency 69 6.14 No Default. 69 6.15 Insurance 70 6.16 No
Burdensome Restrictions 70 6.17 Security Interest in Collateral 70 6.18
Collateral Matters 70 6.19 OFAC 70 6.20 Anti-Corruption Laws 71     ARTICLE VII
AFFIRMATIVE COVENANTS 71       7.01 Financial Statements and Other Information
71 7.02 Notices of Material Events 73 7.03 Existence; Conduct of Business 73
7.04 Payment of Obligations 73 7.05 Maintenance of Properties; Insurance 74 7.06
Books and Records; Inspection Rights 74 7.07 Compliance with Laws and Material
Contractual Obligations 74 7.08 Use of Proceeds 75 7.09 Additional Guarantors;
Pledges; Additional Collateral; Further Assurances 75 7.10 Account Control
Agreements 76 7.11 Post-Closing Matters 77     ARTICLE VIII NEGATIVE COVENANTS
77       8.01 Indebtedness 77 8.02 Liens 79 8.03 Fundamental Changes and Asset
Sales 80 8.04 Investments, Loans, Advances, Guarantees and Acquisitions 80 8.05
Swap Contracts 82 8.06 Transactions with Affiliates 82 8.07 Restricted Payments
82 8.08 Restrictive Agreements 82

 

ii

 

 

8.09 Subordinated Indebtedness and Amendments to Subordinated Indebtedness
Documents 83 8.10 Sale and Leaseback Transactions 83 8.11 Financial Covenants 83
8.12 Sanctions 84 8.13 Anti-Corruption Laws 84     ARTICLE IX EVENTS OF DEFAULT
AND REMEDIES 84       9.01 Events of Default 84 9.02 Remedies Upon Event of
Default 86 9.03 Application of Funds 86     ARTICLE X ADMINISTRATIVE AGENT 88  
    10.01 Appointment and Authority 88 10.02 Rights as a Lender 88 10.03
Exculpatory Provisions 88 10.04 Reliance by Administrative Agent 89 10.05
Delegation of Duties 90 10.06 Resignation of Administrative Agent 90 10.07
Non-Reliance on Administrative Agent and Other Lenders 91 10.08 No Other Duties;
Etc 92 10.09 Administrative Agent May File Proofs of Claim 92 10.10 Collateral
and Guaranty Matters 93 10.11 Treasury Management Agreements and Swap Contracts
94     ARTICLE XI MISCELLANEOUS 94       11.01 Amendments, Etc. 94 11.02
Notices; Effectiveness; Electronic Communications 96 11.03 No Waiver; Cumulative
Remedies; Enforcement 98 11.04 Expenses; Indemnity; and Damage Waiver 99 11.05
Payments Set Aside 100 11.06 Successors and Assigns 101 11.07 Treatment of
Certain Information; Confidentiality 105 11.08 Set-off 106 11.09 Interest Rate
Limitation 106 11.10 Counterparts; Integration; Effectiveness 107 11.11 Survival
of Representations and Warranties 107 11.12 Severability 107 11.13 Replacement
of Lenders 107 11.14 Governing Law; Jurisdiction; Etc. 108 11.15 Waiver of Right
to Trial by Jury 109 11.16 No Advisory or Fiduciary Responsibility 109 11.17
Electronic Execution of Assignments and Certain Other Documents 110 11.18 USA
PATRIOT Act Notice 110 11.19 Judgment Currency 110

 

iii

 

 

SCHEDULES

 

1.01 Existing Letters of Credit 2.01 Commitments and Applicable Percentages 6.01
Subsidiaries 6.05 Locations of Real Property 6.15 Insurance 6.18(a) IP Rights
6.18(b) Locations of Tangible Personal Property 6.18(c) Location of Chief
Executive Office, Taxpayer Identification Number, Etc. 6.18(d) Changes in Legal
Name, State of Formation and Structure 6.18(e) Deposit and Investment Accounts
8.01 Indebtedness Existing on the Closing Date 8.02 Liens Existing on the
Closing Date 8.04 Investments Existing on the Closing Date 8.06 Affiliate
Transactions Existing on the Closing Date 11.02 Certain Addresses for Notices

 

EXHIBITS

 

2.02   Form of Loan Notice 2.04   Form of Swing Line Loan Notice 2.05   Form of
Notice of Loan Prepayment 2.11(a)   Form of Note 7.01   Form of Compliance
Certificate 7.09   Form of Joinder Agreement 11.06(b)   Form of Assignment and
Assumption 11.06(b)(iv)   Form of Administrative Questionnaire

 

iv

 



 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of August 2, 2010 among INNERWORKINGS,
INC, a Delaware corporation (the “Borrower”), the Guarantors (defined herein),
the Lenders (defined herein) and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.

 

The Borrower has requested that the Lenders provide $175,000,000 in credit
facilities for the purposes set forth herein, and the Lenders are willing to do
so on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Administrative Agent” means Bank of America (or any of its designated branch
offices or affiliates) in its capacity as administrative agent under any of the
Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit 11.06(b)(iv) or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The initial amount of the Aggregate Revolving Commitments in effect on
the Fourth Amendment Effective Date is $175,000,000.

 

“Agreement” means this Credit Agreement.

 

“Alternative Currency” means each of the following currencies: Euros and
Sterling, together with each other currency (other than Dollars) that is
approved in accordance with Section 1.08; provided that for each Alternative
Currency, such requested currency is an Eligible Currency.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

 

 

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Commitments and $20,000,000. The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Revolving
Commitments represented by such Lender’s Revolving Commitment at such time;
provided that if the commitment of each Lender to make Revolving Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 9.02 or if the Aggregate Revolving Commitments have expired,
then the Applicable Percentage of each Lender shall be determined based on the
Applicable Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments. The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable. The Applicable Percentages shall be subject to adjustment as
provided in Section 2.15.

 

“Applicable Pledge Percentage” means 100%, but 65% in the case of a pledge of
Equity Interests of a Foreign Subsidiary.

 

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.01(c):

 



Pricing
Tier  Consolidated
Leverage Ratio  Commitment
Fee   Eurocurrency Rate Loans
and Letter of Credit Fees   Base Rate Loans  1  > 2.75 to 1.0   0.35%   2.50% 
 1.50% 2  > 2.25 to 1.0 but < 2.75 to 1.0   0.30%   2.15%   1.15% 3  > 2.00 to
1.0 but < 2.25 to 1.0   0.25%   1.75%   0.75% 4  > 1.50 to 1.0 but < 2.00 to
1.0   0.25%   1.50%   0.50% 5  < 1.50 to 1.0   0.20%   1.25%   0.25%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.01(c); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Tier 1 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered in accordance with Section
7.01(c), whereupon the Applicable Rate shall be adjusted based upon the
calculation of the Consolidated Leverage Ratio contained in such Compliance
Certificate. The Applicable Rate in effect from the Fourth Amendment Effective
Date through the first Business Day immediately following the date a Compliance
Certificate is required to be delivered pursuant to Section 7.01(c) for the
fiscal quarter ending September 30, 2014 shall be determined based upon Pricing
Tier 2.

 

2

 

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means MLPFS and PNC Capital Markets LLC, in their capacity as joint
lead arrangers and joint bookrunners.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit 11.06(b) or any other form approved by the Administrative
Agent.

 

“Attributable Debt” of any Person means, as of the date of determination
thereof, with respect to any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product to which
such Person is a party (including, without limitation, all Off-Balance Sheet
Liabilities), the net present value (discounted according to GAAP at the cost of
debt implied in such financing product) of the obligations of such Person for
rental payments, interest and principal payments, or other similar periodic
payments during the then remaining term of such synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
product (including, without limitation, all Off-Balance Sheet Liabilities).

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2013
and the related consolidated statements of income or operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries for such fiscal year,
including the notes thereto.

 

“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 9.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Base Rate plus 1.0%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

 

3

 

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 7.01.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.01.

 

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 8.08 (without giving effect to
any exceptions described in clauses (i) through (iv) of such Section 8.08).

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and:

 

(a)         if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day that
is also a London Banking Day;

 

(b)         if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means a TARGET Day;

 

(c)         if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and

 

(d)         if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.

 

“Capital Expenditures” means, without duplication, any expenditure for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

4

 

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer or the Swing Line Lender (as applicable) and the Lenders, as collateral
for L/C Obligations, Obligations in respect of Swing Line Loans, or obligations
of Lenders to fund participations in respect of either thereof (as the context
may require), cash or deposit account balances or, if the L/C Issuer or the
Swing Line Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the L/C
Issuer or the Swing Line Lender (as applicable). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” means (a) direct obligations of, or obligations the principal
of and interest on which are unconditionally guaranteed by, the United States
(or by any agency thereof to the extent such obligations are backed by the full
faith and credit of the United States), in each case maturing within one year
from the date of acquisition thereof; (b) investments in commercial paper
maturing within 270 days from the date of acquisition thereof and having, at
such date of acquisition, the highest credit rating obtainable from S&P or from
Moody’s; (c) investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States or any State thereof which has a combined capital and
surplus and undivided profits of not less than $500,000,000; (d) fully
collateralized repurchase agreements with a term of not more than thirty (30)
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii)
are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at
least $5,000,000,000.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

 

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Closing Date), of Equity Interests representing
more than 30% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower on a fully diluted basis; or
(b) the occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were not (i) nominated by the
board of directors of the Borrower, (ii) appointed by directors who were
themselves nominated by the board of directors of the Borrower, or (iii)
directors of the Borrower on the Closing Date.

 

“Closing Date” means August 2, 2010.

 

“Collateral” means a collective reference to all real and personal property with
respect to which Liens in favor of the Administrative Agent, for the benefit of
itself and the Lenders, are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents.

 

5

 

 

“Collateral Documents” means a collective reference to the Security Agreement,
the Mortgages and other security documents as may be executed and delivered by
the Loan Parties pursuant to the terms of Section 7.09, Section 7.10 or any of
the Loan Documents.

 

“Commitment” means, as to each Lender, the Revolving Commitment of such Lender.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.01.

 

“Consolidated EBITDA” means (a) Consolidated Net Income plus (b) to the extent
deducted in determining Consolidated Net Income and, without duplication, (i)
Consolidated Interest Charges, (ii) expense for taxes paid or accrued, (iii)
depreciation, (iv) amortization, (v) extraordinary or non-recurring non-cash
expenses or losses incurred other than in the ordinary course of business, (vi)
non-cash compensation expenses arising from any grant of stock, stock options or
other equity based awards, (vii) non-cash expenses resulting from
non-speculative hedging activities that are required to be recognized as
Indebtedness under GAAP to the extent permitted hereunder, (viii) any other
non-cash charges for such period (including any impairment or writeoff of
goodwill or other intangible assets but excluding any such non-cash charge,
expense or loss to the extent that it represents an accrual of or reserve for
cash expenses in any future period or an amortization of a prepaid cash expense
that was paid in a prior period), (ix) amortization of any financing costs or
fees or original issue discount incurred in connection with any Indebtedness and
(x) transaction expenses paid in cash in such period in connection with (A) the
making of the Credit Extensions and the closing of this Agreement and (B)
Permitted Acquisitions and other investments permitted under this Agreement
minus (c) to the extent included in Consolidated Net Income and, without
duplication, (i) interest income, (ii) income tax credits and refunds (to the
extent not netted from tax expense), (iii) any cash payments made during such
period in respect of items described in clauses (b)(v), (b)(vi), (b)(vii) and
(b)(viii) above subsequent to the fiscal quarter in which the relevant non-cash
expenses or losses were incurred, (iv) non-cash gains resulting from
non-speculative hedging activities that are required to be recognized as income
under GAAP to the extent permitted hereunder, (v) extraordinary, unusual or
non-recurring income or gains realized other than in the ordinary course of
business and (vi) income or gains received in connection with the e-Lynxx patent
infringement lawsuit, all calculated for the Borrower and its Subsidiaries on a
consolidated basis. For the purposes of calculating Consolidated EBITDA for any
period of four consecutive fiscal quarters (each, a “Reference Period”), (i) if
at any time during such Reference Period the Borrower or any Subsidiary shall
have made any Material Disposition, the Consolidated EBITDA for such Reference
Period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference
Period, in each case, to the extent reasonably calculable, and (ii) if during
such Reference Period the Borrower or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Acquisition occurred
on the first day of such Reference Period. For purposes of clarification,
Consolidated EBITDA shall be adjusted for, without limitation, extraordinary or
nonrecurring expenses, increased costs, identifiable and verifiable expense
reductions and excess management compensation, if any, and other items of any
Permitted Acquisitions, in all cases, calculated on a basis consistent with GAAP
and Regulation S-X of the Securities Exchange Act of 1934, as amended, or as
otherwise approved by Administrative Agent in its reasonable credit judgment. As
used in this definition, “Material Acquisition” means any acquisition of
property or series of related acquisitions of property that (a) constitutes (i)
assets comprising all or substantially all or any significant portion of a
business or operating unit of a business, or (ii) all or substantially all of
the Equity Interests of a Person, and (b) involves the payment of consideration
by the Borrower and its Subsidiaries in excess of $2,500,000; and “Material
Disposition” means any Disposition of property or series of related Dispositions
of property that yields gross proceeds to the Borrower or any of its
Subsidiaries in excess of $2,500,000.

 

6

 

 

“Consolidated Interest Charges” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Borrower and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries allocable to such period in accordance with GAAP (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers acceptance financing and net costs
under interest rate Swap Contracts to the extent such net costs are allocable to
such period in accordance with GAAP).

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the most recently completed four fiscal
quarters to (b) Consolidated Interest Charges for the most recently completed
four fiscal quarters.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Total Indebtedness as of such date to (b) Consolidated
EBITDA for the most recently completed four fiscal quarters.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries, on a consolidated basis (without
duplication) for such period.

 

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries, on a consolidated basis, as
of such date.

 

“Consolidated Total Indebtedness” means, at any time, the aggregate principal
amount of Indebtedness of the Borrower and its Subsidiaries calculated on a
consolidated basis as of such time in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.

 

7

 

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within two
Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent or the Borrower, to
confirm in a manner satisfactory to the Administrative Agent or the Borrower (as
applicable) that it will comply with its funding obligations, or (d) has, or has
a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Loan Party or any Subsidiary, including any
Sale and Leaseback Transaction and any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding any Involuntary
Disposition.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

 

8

 

 

“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Equivalent may be readily calculated. If, after the designation by the
Lenders of any currency as an Alternative Currency, any change in currency
controls or exchange regulations or any change in the national or international
financial, political or economic conditions are imposed in the country in which
such currency is issued, result in, in the reasonable opinion of the
Administrative Agent (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency), (a) such currency no longer being
readily available, freely transferable and convertible into Dollars, (b) a
Dollar Equivalent is no longer readily calculable with respect to such currency,
(c) providing such currency is impracticable for the Lenders or (d) such
currency no longer being a currency in which the Required Lenders are willing to
make such Credit Extensions (each of (a), (b), (c), and (d) a “Disqualifying
Event”), then the Administrative Agent shall promptly notify the Lenders and the
Borrower, and such country’s currency shall no longer be an Alternative Currency
until such time as the Disqualifying Event(s) no longer exist. Within, five (5)
Business Days after receipt of such notice from the Administrative Agent, the
Borrower shall repay all Loans in such currency to which the Disqualifying Event
applies or convert such Loans into the Dollar Equivalent of Loans in Dollars,
subject to the other terms contained herein.

 

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions or binding agreements
issued, promulgated or entered into by any Governmental Authority, relating to
the protection of the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to occupational health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Internal Revenue Code or, solely for purposes of Section
302 of ERISA and Section 412 of the Internal Revenue Code, is treated as a
single employer under Section 414 of the Internal Revenue Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Internal Revenue Code or Section 302 of ERISA), whether or
not waived; (c) the filing pursuant to Section 412(c) of the Internal Revenue
Code or Section 3 02(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by the Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan in a distress termination under Section 4041(c) of ERISA or
an involuntary termination under Section 4042 of ERISA; (f) the incurrence by
the Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

9

 

 

“Euro” and “€” mean the single currency of the Participating Member States.

 

“Eurocurrency Base Rate” means:

 

(a)         for any Interest Period, with respect to any Credit Extension:

 

(i)         denominated in a LIBOR Quoted Currency, the rate per annum equal to
the London Interbank Offered Rate (“LIBOR”), or a comparable or successor rate
which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) (in such case, the “LIBOR Rate”) at or about 11:00 a.m. (London
time) on the Rate Determination Date, for deposits in the relevant currency,
with a term equivalent to such Interest Period;

 

(ii)  denominated in any Non-LIBOR Quoted Currency, the rate per annum as
designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent and the relevant
Lenders pursuant to Section 1.08(a); and

 

(b)         for any interest rate calculation with respect to a Base Rate Loan
on any date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m.
(London time) determined two Business Days prior to such date for Dollar
deposits being delivered in the London interbank market for deposits in Dollars
with a term of one month commencing that day;

 

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent and (ii) if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.

 

“Eurocurrency Rate” means for any Interest Period with respect to any
Eurocurrency Rate Loan, a rate per annum determined by the Administrative Agent
to be equal to the quotient obtained by dividing (a) the Eurocurrency Base Rate
for such Eurocurrency Rate Loan for such Interest Period by (b) one minus the
Eurocurrency Reserve Percentage for such Eurocurrency Rate Loan for such
Interest Period.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of definition of “Eurocurrency Rate.” All Loans denominated in an
Alternative Currency must be Eurocurrency Rate Loans.

 

10

 

 

“Eurocurrency Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the FRB for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The Eurocurrency Rate for each outstanding Eurocurrency Rate Loan and for each
outstanding Base Rate Loan the interest rate on which is determined by reference
to the Eurocurrency Rate shall be adjusted automatically as of the effective
date of any change in the Eurocurrency Reserve Percentage.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and only to the extent that, all or a portion of the Guaranty of
such Guarantor of, or the grant under a Loan Document by such Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 4.08 and any
and all guarantees of such Guarantor’s Swap Obligations by other Loan Parties
and any keepwell, support or other agreement for the benefit of such Guarantor)
at the time the Guaranty of such Guarantor, or grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply to only the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guaranty or security
interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located (c) any backup withholding tax that is required by the
Internal Revenue Code to be withheld from amounts payable to a Lender that has
failed to comply with clause (A) of Section 3.01(e)(ii), (d) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 11.13), any United States withholding tax that (i) is required to
be imposed on amounts payable to such Foreign Lender pursuant to the Laws in
force at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with clause (B)
of Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.01(a)(ii) or (c) and (e)
any U.S. federal withholding taxes imposed pursuant to FATCA.

 

“Existing Letters of Credit” means the letters of credit described on Schedule
1.01.

 

“Facility Office” means, with respect to any Lender, the office through which
such Lender will perform its obligations under this Agreement.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

11

 

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the letter agreement, dated June 25, 2010, among the
Borrower, the Administrative Agent and MLPFS.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“First Amendment Effective Date” means April 20, 2012.

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Fourth Amendment Effective Date” means September 25, 2014.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fully Satisfied” means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been paid in full in cash, (b) all fees,
expenses and other amounts then due and payable which constitute Obligations
shall have been paid in cash, (c) all outstanding Letters of Credit shall have
been (i) terminated, (ii) fully Cash Collateralized or (iii) secured by one or
more letters of credit on terms and conditions, and with one or more financial
institutions, satisfactory to the L/C Issuer and (d) the Commitments shall have
expired or been terminated in full.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

12

 

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee made by any guarantor shall be deemed to be the lower of (i) an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Guarantee is made and (ii) the maximum amount for which such
guarantor may be liable pursuant to the terms of the instrument embodying such
Guarantee, unless (in the case of a primary obligation that is not Indebtedness)
such primary obligation and the maximum amount for which such guarantor may be
liable are not stated or determinable, in which case the amount of such
Guarantee shall be such guarantor’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

 

“Guarantors” means, collectively, (a) each Material Domestic Subsidiary of the
Borrower identified as a “Guarantor” on the signature pages hereto, (b) each
other Material Domestic Subsidiary that joins as a Guarantor pursuant to Section
7.09 or otherwise, (c) solely with respect to (i) Obligations under any Swap
Contract between any Loan Party or any Subsidiary and any Lender or Affiliate of
a Lender that is permitted to be incurred pursuant to Section 8.01(f) (other
than with respect to the Borrower), (ii) Obligations under any Treasury
Management Agreement between any Loan Party or any Subsidiary and any Lender or
Affiliate of a Lender (other than with respect to the Borrower) and (iii) any
Swap Obligation of a Specified Loan Party (determined before giving effect to
Sections 4.01 and 4.08) under the Guaranty, the Borrower, and (d) the successors
and permitted assigns of the foregoing.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as hazardous or toxic pursuant to
any Environmental Law.

 

“Honor Date” has the meaning set forth in Section 2.03(c).

 

13

 

 

“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business and earn-out obligations),
(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed; provided that if such Person has
not assumed or otherwise become liable for such Indebtedness, such Indebtedness
shall be measured at the lower of the outstanding amount of such Indebtedness
and the fair market value of such property securing such Indebtedness, in each
case, at the time of determination, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Attributable Debt in respect of Off-Balance
Sheet Liabilities of such Person, (i) all Capital Lease Obligations of such
Person, (j) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (k) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (l) net obligations of such Person under Swap Contracts, (m) all
earn-out obligations of such Person to the extent treated as indebtedness under
GAAP, (n) all Attributable Debt of such Person under Sale and Leaseback
Transactions and (o) all Attributable Debt of such Person under Securitization
Transactions. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. For
purposes of calculating Indebtedness, factoring arrangements and deferred
purchase payment obligations relating to Microsoft license agreements shall be
excluded from such calculation; provided that the aggregate amount of such
factoring arrangements and deferred purchase payment obligations excluded from
the calculation of Indebtedness pursuant to this sentence shall not exceed
$10,000,000.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurocurrency Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the Maturity Date.

 

14

 

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three,
six or twelve months thereafter (in each case, subject to availability for the
interest rate applicable to the relevant currency), as selected by the Borrower
in its Loan Notice; provided that:

 

(i)         any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)        any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)        no Interest Period shall extend beyond the Maturity Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986.

 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

 

“IP Rights” has the meaning specified in Section 6.05(b).

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 7.09 executed and delivered by a Domestic Subsidiary in accordance with
the provisions of Section 7.09.

 

“Judgment Currency” has the meaning specified in Section 11.22.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.

 

15

 

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans. All L/C Borrowings shall be
denominated in Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means (a) solely with regard to the Existing Letters of Credit,
JPMorgan Chase Bank, N.A. and (b) with respect to all other Letters of Credit,
Bank of America, through itself or through one of its designated Affiliates or
branch offices, in its capacity as issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns and, as the context requires,
includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit. Letters of Credit may be issued in Dollars
or in an Alternative Currency.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is five days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $10,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“LIBOR” has the meaning specified in the definition of Eurocurrency Base Rate.

 

“LIBOR Quoted Currency” means Dollars, Euro, Sterling and each other currency
for which there is a published LIBOR rate, in each case as long as there is a
published LIBOR rate with respect thereto.

 

16

 

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, the Collateral Documents and the Fee Letter.

 

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurocurrency Rate Loans, in each case pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit 2.02 or such other form
as may be reasonably approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be reasonably
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Mandatory Cost” means any amount incurred periodically by any Lender during the
term of this Agreement which constitutes fees, costs or charges imposed on
lenders generally in the jurisdiction in which such Lender is domiciled, subject
to regulation, or has its Facility Office by any Governmental Authority.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of any
Loan Party to perform in any material respect its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

 

“Material Domestic Subsidiary” means each Domestic Subsidiary (a) which, as of
the most recent fiscal quarter of the Borrower, for the period of four
consecutive fiscal quarters then ended, for which financial statements have been
delivered pursuant to Section 7.01, contributed greater than five percent (5%)
of Consolidated EBITDA for such period or (ii) which contributed greater than
five percent (5%) of Consolidated Total Assets as of such date; provided that,
if at any time the aggregate amount of the Consolidated EBITDA or Consolidated
Total Assets of all Domestic Subsidiaries that are not Material Domestic
Subsidiaries exceeds ten percent (10%) of Consolidated EBITDA for any such
period or ten percent (10%) of Consolidated Total Assets as of the end of any
such fiscal quarter, the Borrower (or, in the event the Borrower has failed to
do so within ten (10) days, the Administrative Agent) shall designate sufficient
Domestic Subsidiaries as “Material Domestic Subsidiaries” to eliminate such
excess, and such designated Subsidiaries shall for all purposes of the Loan
Documents constitute Material Domestic Subsidiaries.

 

17

 

 

“Maturity Date” means September 25, 2019; provided, however, that if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.

 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgaged Property” means any real property that is owned or leased by any Loan
Party and is subject to a Mortgage.

 

“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Administrative Agent a security interest in the fee
interests and/or leasehold interests of any Loan Party in any real property.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

 

“Note” has the meaning specified in Section 2.11(a).

 

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit 2.05 or such other form as
may be reasonably approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be reasonably
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include (a)
all obligations under any Swap Contract between any Loan Party or any Subsidiary
and any Lender or Affiliate of a Lender that is permitted to be incurred
pursuant to Section 8.01(f) and (b) all obligations under any Treasury
Management Agreement between any Loan Party or any Subsidiary and any Lender or
Affiliate of a Lender; provided, however, that the “Obligations” of a Loan Party
shall exclude any Excluded Swap Obligations with respect to such Loan Party.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction to which such Person is a party where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease in accordance with GAAP.

 

18

 

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
reasonably determined by the Administrative Agent, the L/C Issuer, or the Swing
Line Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, an overnight rate reasonably determined by the
Administrative Agent or the L/C Issuer, as the case may be, in accordance with
banking industry rules on interbank compensation.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise but excluding in any event a Hostile Acquisition) or
series of related acquisitions by the Borrower or any Subsidiary of (i) all or
substantially all the assets of or (ii) all or substantially all the Equity
Interests in, a Person or division or line of business of a Person, if, at the
time of and immediately after giving effect thereto, (a) no Default has occurred
and is continuing or would arise after giving effect thereto, (b) such Person or
division or line of business is engaged in the same, a similar or a
complementary line of business as the Borrower and the Subsidiaries or business
reasonably related thereto, (c) the Borrower and the Subsidiaries are in
compliance, on a pro forma basis reasonably acceptable to the Administrative
Agent after giving effect to such acquisition (but without giving effect to any
synergies or cost savings), with the covenants contained in Section 8.11
recomputed as of the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements are available, as if such acquisition
(and any related incurrence or repayment of Indebtedness, with any new
Indebtedness being deemed to be amortized over the applicable testing period in
accordance with its terms) had occurred on the first day of each relevant period
for testing such compliance and, if the aggregate consideration paid in respect
of such acquisition exceeds $20,000,000 (including any earn-out payments which
may be required to be made), the Borrower shall have delivered to the
Administrative Agent a certificate of a Financial Officer of the Borrower to
such effect, together with all relevant financial information, statements and
projections requested by the Administrative Agent, (d) in the case of an
acquisition or merger involving the Borrower or a Subsidiary, the Borrower or
such Subsidiary is the surviving entity of such merger and/or consolidation, (e)
if the Consolidated Leverage Ratio is or will be greater than 2.5 to 1.0 at the
time of, or after giving pro forma effect to, any acquisition, the aggregate
consideration paid in respect of such acquisition shall not exceed $25,000,000,
and (f) if the Consolidated Leverage Ratio is or will be greater than 2.5 to 1.0
at the time of, or after giving pro forma effect to, any acquisition (the
“Current Acquisition”), the sum of the consideration paid in respect of the
Current Acquisition plus the aggregate consideration paid in respect of all
other acquisitions consummated during the twelve-month period ending with the
effective date of the Current Acquisition shall not exceed $40,000,000.

 

19

 

 

“Permitted Encumbrances” means: (a) Liens imposed by law for taxes that are not
yet due or are being contested in compliance with Section 7.04; (b) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like Liens
imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than thirty (30) days or are being
contested in compliance with Section 7.04; (c) pledges and deposits made in the
ordinary course of business in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations; (d)
deposits to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business; (e) judgment
liens in respect of judgments that do not constitute an Event of Default under
Section 9.01(h); and (f) easements, zoning restrictions, rights-of-way and
similar encumbrances on real property imposed by law or arising in the ordinary
course of business that do not secure any monetary obligations and do not
materially detract from the value of the affected property or interfere with the
ordinary conduct of business of the Borrower or any Subsidiary; provided that
the term “Permitted Encumbrances” shall not include any Lien securing
Indebtedness.

 

“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any Subsidiary permitted to exist at such time pursuant to the terms of
Section 8.02.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Internal
Revenue Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.

 

“Platform” has the meaning specified in Section 7.01.

 

“Pledge Subsidiary” means (i) each Domestic Subsidiary and (ii) each Foreign
Subsidiary with respect to which any one or more of the Borrower and its
Domestic Subsidiaries directly owns or controls more than 50% of such Foreign
Subsidiary’s issued and outstanding Equity Interests.

 

“Public Lender” has the meaning specified in Section 7.01.

 

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

20

 

 

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as reasonably determined
by the Administrative Agent; provided that to the extent such market practice is
not administratively feasible for the Administrative Agent, then “Rate
Determination Date” means such other day as otherwise reasonably determined by
the Administrative Agent).

 

“Register” has the meaning specified in Section 11.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of (a) the unfunded Commitments and the outstanding Loans, L/C
Obligations and participations therein or (b) if the Commitments have been
terminated, the outstanding Loans, L/C Obligations and participations therein.
The unfunded Commitments of, and the outstanding Loans, L/C Obligations and
participations therein held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 5.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall reasonably
determine or the Required Lenders shall reasonably require; and (b) with respect
to any Letter of Credit, each of the following: (i) each date of issuance,
amendment and/or extension of a Letter of Credit denominated in an Alternative
Currency, (ii) each date of any payment by the L/C Issuer under any Letter of
Credit denominated in an Alternative Currency and (iii) such additional dates as
the Administrative Agent or the L/C Issuer shall determine or the Required
Lenders shall require.

 

21

 

 

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto or in any documentation executed by such Lender pursuant to Section
2.01(b), as applicable as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Revolving Loan” has the meaning specified in Section 2.01(a).

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Companies, Inc. and any successor thereto.

 

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements) pursuant to which the
Borrower or any Subsidiary may sell, convey or otherwise transfer, or grant a
security interest in, accounts receivables or similar rights to payment to a
special purpose Subsidiary or Affiliate of the Borrower.

 

“Security Agreement” means the security and pledge agreement, dated as of the
Closing Date, executed in favor of the Administrative Agent by each of the Loan
Parties.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Specified Loan Party” has the meaning specified in Section 4.08.

 

“Spot Rate” for a currency means the rate reasonably determined by the
Administrative Agent or the L/C Issuer, as applicable, to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two (2) Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or the L/C Issuer may obtain such spot
rate from another financial institution designated by the Administrative Agent
or the L/C Issuer if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency; and provided
further that the L/C Issuer may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.

 

22

 

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is contractually subordinated to payment of the
Obligations.

 

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

23

 

 

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit 2.04 or such other form as reasonably approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be reasonably approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $5,000,000 and
(b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, reasonably determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, credit or debit cards, funds transfer, automated clearinghouse, zero
balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

 

24

 

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

1.02        Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)         The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)         In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)         Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

 

1.03        Accounting Terms.

 

(a)         Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Loan Parties and their Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.

 

25

 

 

(b)         Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

1.04        Rounding.

 

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.05        Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Central time (daylight or standard, as applicable).

 

1.06        Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

 

1.07        Exchange Rates; Currency Equivalents.

 

(a)         The Administrative Agent or the L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the L/C Issuer, as applicable.

 

26

 

 

(b)         Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the L/C Issuer, as the case may be.

 

(c)         The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurocurrency Base Rate” or with respect to any
comparable or successor rate thereto.

 

1.08        Additional Alternative Currencies.

 

(a)         The Borrower may from time to time request that Eurocurrency Rate
Loans be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
(i) such requested currency is an Eligible Currency and (ii) such requested
currency shall only be treated as a “LIBOR Quoted Currency” to the extent that
there is published LIBOR rate for such currency. In the case of any such request
with respect to the making of Eurocurrency Rate Loans, such request shall be
subject to the approval of the Administrative Agent and each Lender obligated to
make Credit Extensions in such currency; and in the case of any such request
with respect to the issuance of Letters of Credit, such request shall be subject
to the approval of the Administrative Agent and the L/C Issuer.

 

(b)         Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., twenty (20) Business Days prior to the date of the desired
Credit Extension (or such other time or date as may be agreed by the
Administrative Agent and, in the case of any such request pertaining to Letters
of Credit, the L/C Issuer, in its or their sole discretion). In the case of any
such request pertaining to Eurocurrency Rate Loans, the Administrative Agent
shall promptly notify each affected Lender thereof; and in the case of any such
request pertaining to Letters of Credit, the Administrative Agent shall promptly
notify the L/C Issuer thereof. Each Lender (in the case of any such request
pertaining to Eurocurrency Rate Loans) or the L/C Issuer (in the case of a
request pertaining to Letters of Credit) shall notify the Administrative Agent,
not later than 11:00 a.m., ten (10) Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency Rate
Loans or the issuance of Letters of Credit, as the case may be, in such
requested currency.

 

27

 

 

(c)         Any failure by a Lender or the L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the L/C Issuer, as
the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency. If the Administrative Agent and
all the applicable Lenders consent to making Eurocurrency Rate Loans in such
requested currency and the Administrative Agent and such Lenders reasonably
determine that an appropriate interest rate is available to be used for such
requested currency, the Administrative Agent shall so notify the Borrower and
(i) the Administrative Agent and such Lenders may amend the definition of
Eurocurrency Base Rate for any Non-LIBOR Quoted Currency to the extent necessary
to add the applicable Eurocurrency Base Rate for such currency and (ii) to the
extent the definition of Eurocurrency Base Rate reflects the appropriate
interest rate for such currency or has been amended to reflect the appropriate
rate for such currency, such currency shall thereupon be deemed for all purposes
to be an Alternative Currency for purposes of any Borrowings of Eurocurrency
Rate Loans. If the Administrative Agent and the L/C Issuer consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Borrower and (A) the Administrative Agent and the L/C
Issuer may amend the definition of Eurocurrency Base Rate for any Non-LIBOR
Quoted Currency to the extent necessary to add the applicable Eurocurrency Base
Rate for such currency and (B) to the extent the definition of Eurocurrency Base
Rate reflects the appropriate interest rate for such currency or has been
amended to reflect the appropriate rate for such currency, such currency shall
thereupon be deemed for all purposes to be an Alternative Currency, for purposes
of any Letter of Credit issuances. If the Administrative Agent shall fail to
obtain consent to any request for an additional currency under this
Section 1.08, the Administrative Agent shall promptly so notify the Borrower.

 

1.09        Change of Currency.

 

(a)         Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.

 

(b)         Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c)         Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 

28

 

 

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01        Revolving Loans.

 

(a)         Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Revolving
Loan”) to the Borrower in Dollars or in one or more Alternative Currencies from
time to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Revolving Commitment; provided, however, that after giving effect to any
Borrowing of Revolving Loans, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (ii) the aggregate Outstanding
Amount of the Revolving Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Revolving Commitment and (iii) the aggregate
Outstanding Amount of all Loans and L/C Obligations denominated in Alternative
Currencies shall not exceed the Alternative Currency Sublimit. Within the limits
of each Lender’s Revolving Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Revolving Loans may be Base
Rate Loans or Eurocurrency Rate Loans, as further provided herein, provided,
however, all Borrowings made on the Closing Date shall be made as Base Rate
Loans.

 

(b)         Increases of the Aggregate Revolving Commitments. The Borrower shall
have the right, upon at least five Business Days’ prior written notice to the
Administrative Agent, to increase the Aggregate Revolving Commitments by up to
$50,000,000 in the aggregate in one or more increases, at any time prior to the
date that is six months prior to the Maturity Date, subject, however, in any
such case, to satisfaction of the following conditions precedent:

 

(i)         the Aggregate Revolving Commitments shall not exceed $225,000,000
without the consent of the Required Lenders;

 

(ii)        no Default shall have occurred and be continuing on the date on
which such increase is to become effective;

 

(iii)        the representations and warranties set forth in Article VI shall be
true and correct in all material respects (or, if such representation or
warranty is qualified by materiality or Material Adverse Effect, it shall be
true and correct in all respects as drafted) on and as of the date on which such
increase is to become effective, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects (or, if such representation or
warranty is qualified by materiality or Material Adverse Effect, it shall be
true and correct in all respects as drafted) as of such earlier date;

 

(iv)        such increase shall be in a minimum amount of $5,000,000 and in
integral multiples of $1,000,000 in excess thereof (or such lesser amounts as
may be agreed by the Administrative Agent);

 

(v)        such requested increase shall only be effective upon receipt by the
Administrative Agent of (A) additional Revolving Commitments in a corresponding
amount of such requested increase from either existing Lenders and/or one or
more other institutions that qualify as Eligible Assignees (it being understood
and agreed that no existing Lender shall be required to provide an additional
Revolving Commitment) and (B) documentation from each institution providing an
additional Revolving Commitment evidencing its additional Revolving Commitment
and its obligations under this Agreement in form and substance reasonably
acceptable to the Administrative Agent;

 

29

 

 

(vi)        the Administrative Agent shall have received all documents
(including resolutions of the board of directors of the Loan Parties) it may
reasonably request relating to the corporate or other necessary authority for
such increase and the validity of such increase in the Aggregate Revolving
Commitments, and any other matters relevant thereto, either in form consistent
with those documents delivered on the Closing Date or otherwise in form and
substance reasonably satisfactory to the Administrative Agent; and

 

(vii)       if any Revolving Loans are outstanding at the time of the increase
in the Aggregate Revolving Commitments, the Borrower shall, if applicable,
prepay one or more existing Revolving Loans (such prepayment to be subject to
Section 3.05) in an amount necessary such that after giving effect to the
increase in the Aggregate Revolving Commitments, each Lender will hold its pro
rata share (based on its Applicable Percentage of the increased Aggregate
Revolving Commitments) of outstanding Revolving Loans.

 

2.02        Borrowings, Conversions and Continuations of Loans.

 

(a)         Each Borrowing, each conversion of Loans from one Type to the other,
and each continuation of Eurocurrency Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given
by: (A) telephone or (B) a Loan Notice; provided that any telephonic notice must
be confirmed promptly by delivery to the Administrative Agent of a Loan Notice.
Each such Loan Notice must be received by the Administrative Agent not later
than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) four Business Days (or five
Business Days in the case of a Special Notice Currency) prior to the requested
date of any Borrowing or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (iii) on the requested date of any Borrowing of Base
Rate Loans. Each Borrowing of, conversion to or continuation of Eurocurrency
Rate Loans shall be in a principal amount of the Dollar Equivalent of $5,000,000
or a whole multiple of the Dollar Equivalent of $1,000,000 in excess thereof.
Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto and (vi)
the currency of the Loans to be borrowed. If the Borrower fails to specify a
currency in a Loan Notice requesting a Borrowing, then the Loans so requested
shall be made in Dollars. If the Borrower fails to specify a Type of a Loan in a
Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans; provided, however, that in the case of a failure
to timely request a continuation of Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest Period of one month. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurocurrency Rate Loans in any Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.
Notwithstanding anything to the contrary herein, a Swing Line Loan may not be
converted to a Eurocurrency Rate Loan. No Loan may be converted into or
continued as a Loan denominated in a different currency, but instead must be
repaid in the original currency of such Loan and reborrowed in the other
currency.

 

30

 

 

(b)         Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Loans denominated in a currency other than Dollars, in each case
as described in the preceding subsection. In the case of a Borrowing, each
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds at the Administrative Agent’s Office for the applicable
currency not later than 1:00 p.m., in the case of any Loan denominated in
Dollars, and not later than the Applicable Time specified by the Administrative
Agent in the case of any Loan denominated in an Alternative Currency, in each
case on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 5.02 (and, if
such Borrowing is the initial Credit Extension, Section 5.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date of a Borrowing of
Revolving Loans denominated in Dollars, there are L/C Borrowings outstanding,
then the proceeds of such Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings and second, shall be made available to the
Borrower as provided above.

 

(c)         Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, no Loans
may be converted to or continued as Eurocurrency Rate Loans without the consent
of the Required Lenders, and the Required Lenders may demand that any or all of
the then outstanding Eurocurrency Rate Loans denominated in Dollars be converted
immediately to Base Rate Loans and any or all of the then outstanding
Eurocurrency Rate Loans denominated in an Alternative Currency be prepaid, or
redenominated into Dollars in the amount of the Dollar Equivalent thereof, on
the last day of the then current Interest Period with respect thereto.

 

(d)         The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.

 

(e)         After giving effect to all Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than ten Interest Periods in effect with respect to Revolving
Loans.

 

31

 

 

2.03        Letters of Credit.

 

(a)         The Letter of Credit Commitment.

 

(i)         Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Borrower or any of its Subsidiaries, and to amend or extend
Letters of Credit previously issued by it, in accordance with subsection (b)
below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (w) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (x) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Commitment, (y) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit and (z) the aggregate
Outstanding Amount of Revolving Loans and L/C Obligations denominated in
Alternative Currencies shall not exceed the Alternative Currency Sublimit. Each
request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.

 

(ii)        The L/C Issuer shall not issue any Letter of Credit if:

 

(A)        subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Lenders (other than Defaulting Lenders) holding a
majority of the Revolving Commitments have approved such expiry date; or

 

(B)        the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders that have Revolving
Commitments have approved such expiry date.

 

(iii)        The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:

 

(A)        any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

32

 

 

(B)        the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to borrowers generally;

 

(C)        except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000,
in the case of a commercial Letter of Credit, or $500,000, in the case of a
standby Letter of Credit;

 

(D)        except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

 

(E)        any Lender is at that time a Defaulting Lender, unless the L/C Issuer
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or

 

(F)        the L/C Issuer does not as of the issuance date of the requested
Letter of Credit issue letters of credit in the requested currency.

 

(iv)        The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.

 

(v)        The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

 

(vi)        The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

 

33

 

 

(b)         Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)         Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least five Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof (and the absence of
specification of currency shall be deemed a request for a Letter of Credit
denominated in Dollars); (C) the expiry date thereof; (D) the name and address
of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer (A)
the Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the L/C Issuer may require. Additionally, the Borrower
shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may reasonably require.

 

(ii)        Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article V shall not be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower or the applicable Subsidiary or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Letter of Credit.

 

34

 

 

(iii)        If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer shall agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
the Borrower shall not be required to make a specific request to the L/C Issuer
for any such extension. Once an Auto-Extension Letter of Credit has been issued,
the Lenders shall be deemed to have authorized the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the L/C Issuer shall not permit any
such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date (1)
from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 5.02
is not then satisfied, and in each case directing the L/C Issuer not to permit
such extension.

 

(iv)        Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)         Drawings and Reimbursements; Funding of Participations.

 

(i)         Upon receipt from the beneficiary of any Letter of Credit of any
notice of drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Borrower shall reimburse the L/C
Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrower shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Borrower will reimburse the L/C Issuer
in Dollars. In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit denominated in an Alternative Currency, the L/C Issuer shall
notify the Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit to be reimbursed
in Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency if the
Borrower shall have received notice of such drawing prior to 9:00 a.m. of such
date, otherwise on the Business Day following the day that the Borrower receives
such notice (each such date, an “Honor Date”), the Borrower shall reimburse the
L/C Issuer through the Administrative Agent in an amount equal to the amount of
such drawing and in the applicable currency. In the event that (A) a drawing
denominated in an Alternative Currency is to be reimbursed in Dollars pursuant
to the second sentence in this Section 2.03(c)(i) and (B) the Dollar amount paid
by the Borrower, whether on or after the Honor Date, shall not be adequate on
the date of that payment to purchase in accordance with normal banking
procedures a sum denominated in the Alternative Currency equal to the drawing,
the Borrower agrees, as a separate and independent obligation, to indemnify the
L/C Issuer for the loss resulting from its inability on that date to purchase
the Alternative Currency in the full amount of the drawing. If the Borrower
fails to so reimburse the L/C Issuer by such time, the Administrative Agent
shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Borrowing of Revolving Loans that are Base Rate Loans
to be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the conditions set forth in
Section 5.02 (other than the delivery of a Loan Notice) and provided that, after
giving effect to such Borrowing, the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments. Any notice given by the L/C Issuer
or the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

35

 

 

(ii)        Each Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of the L/C Issuer, in Dollars, at the
Administrative Agent’s Office for Dollar-denominated payments in an amount equal
to its Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Revolving Loan that is a
Base Rate Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the L/C Issuer in Dollars.

 

(iii)        With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Revolving Loans that are Base Rate Loans because
the conditions set forth in Section 5.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall, at the request of the L/C Issuer, bear interest at the Default Rate.
In such event, each Lender’s payment to the Administrative Agent for the account
of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

 

(iv)        Until each Lender funds its Revolving Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Applicable Percentage
of such amount shall be solely for the account of the L/C Issuer.

 

36

 

 

(v)        Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 

(vi)        If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, plus
any administrative, processing or similar fees customarily charged by the L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of the
L/C Issuer submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

 

(d)         Repayment of Participations.

 

(i)         At any time after the L/C Issuer has made a payment under any Letter
of Credit and has received from any Lender such Lender’s L/C Advance in respect
of such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in Dollars and in the same funds as those
received by the Administrative Agent.

 

(ii)        If any payment received by the Administrative Agent for the account
of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 11.05 (including pursuant to
any settlement entered into by the L/C Issuer in its discretion), each Lender
shall pay to the Administrative Agent for the account of the L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

 

37

 

 

(e)         Obligations Absolute. The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)         any lack of validity or enforceability of such Letter of Credit,
this Agreement or any other Loan Document;

 

(ii)        the existence of any claim, counterclaim, setoff, defense or other
right that any Loan Party or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)        any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)        any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

(v)        waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;

 

(vi)        honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

 

(vii)       any payment made by the L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;

 

(viii)      any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Loan Party
or any Subsidiary; or

 

(ix)        any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrower or any
Subsidiary or in the relevant currency markets generally.

 

38

 

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)         Role of L/C Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(ix) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(g)         Applicability of ISP and UCP. Unless otherwise expressly agreed by
the L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit. Notwithstanding the foregoing,
the L/C Issuer shall not be responsible to the Borrower for, and the L/C
Issuer’s rights and remedies against the Borrower shall not be impaired by, any
action or inaction of the L/C Issuer required or permitted under any Law, order,
or practice that is required or permitted to be applied to any Letter of Credit
or this Agreement, including the Law or any order of a jurisdiction where the
L/C Issuer or the beneficiary is located, the practice stated in the ISP or UCP,
as applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such Law or practice.

 

39

 

 

(h)         Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent, in Dollars, for the account of each Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the Dollar Equivalent
of the daily amount available to be drawn under such Letter of Credit; provided,
however, any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.15(a)(iv), with the balance of such fee, if any,
payable to the L/C Issuer for its own account. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.

 

(i)         Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account,
in Dollars, a fronting fee (i) with respect to each commercial Letter of Credit,
at the rate specified in the Fee Letter, computed on the Dollar Equivalent of
the amount of such Letter of Credit, and payable upon the issuance thereof, (ii)
with respect to any amendment of a commercial Letter of Credit increasing the
amount of such Letter of Credit, at a rate separately agreed between the
Borrower and the L/C Issuer, computed on the Dollar Equivalent of the amount of
such increase, and payable upon the effectiveness of such amendment, and (iii)
with respect to each standby Letter of Credit, at the rate per annum specified
in the Fee Letter, computed on the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit and on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the Borrower shall pay directly to
the L/C Issuer for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

 

(j)         Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

(k)         Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

 

40

 

 

2.04        Swing Line Loans.

 

(a)         Swing Line Facility. Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, may in its sole discretion make loans
(each such loan, a “Swing Line Loan”) to the Borrower in Dollars from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Revolving Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Commitment; provided, however, that (i) after giving
effect to any Swing Line Loan, (A) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, and (B) the aggregate Outstanding
Amount of the Revolving Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Revolving Commitment, (ii) the Borrower shall not use
the proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan
and (iii) the Swing Line Lender shall not be under any obligation to make any
Swing Line Loan if it shall determine (which determination shall be conclusive
and binding absent manifest error) that it has, or by such Credit Extension may
have, Fronting Exposure. Within the foregoing limits, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04. Each Swing Line
Loan shall bear interest only at a rate based on the Base Rate. Immediately upon
the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.

 

(b)         Borrowing Procedures. Each Borrowing of Swing Line Loans shall be
made upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by (A) telephone or (B) by a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a Swing Line
Loan Notice. Each such Swing Line Loan Notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum principal amount of $100,000 and integral multiples of $100,000 in
excess thereof, and (ii) the requested borrowing date, which shall be a Business
Day. Promptly after receipt by the Swing Line Lender of any Swing Line Loan
Notice, the Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Borrowing of Swing Line Loans (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article V is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.

 

41

 

 

(c)         Refinancing of Swing Line Loans.

 

(i)         The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Revolving Loan that is a Base Rate Loan in an amount equal to such
Lender’s Applicable Percentage of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the conditions set forth in Section 5.02 (other than the delivery of a Loan
Notice) and provided that, after giving effect to such Borrowing, the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments. The
Swing Line Lender shall furnish the Borrower with a copy of the applicable Loan
Notice promptly after delivering such notice to the Administrative Agent. Each
Lender shall make an amount equal to its Applicable Percentage of the amount
specified in such Loan Notice available to the Administrative Agent in Same Day
Funds (and the Administrative Agent may apply Cash Collateral available with
respect to the applicable Swing Line Loan) for the account of the Swing Line
Lender at the Administrative Agent’s Office for Dollar-denominated payments not
later than 1:00 p.m. on the day specified in such Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Revolving Loan that is a Base Rate Loan to the Borrower
in such amount. The Administrative Agent shall remit the funds so received to
the Swing Line Lender.

 

(ii)        If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Revolving Loans that are Base Rate Loans submitted by the Swing Line Lender
as set forth herein shall be deemed to be a request by the Swing Line Lender
that each of the Lenders fund its risk participation in the relevant Swing Line
Loan and each Lender’s payment to the Administrative Agent for the account of
the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

 

(iii)        If any Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Revolving Loan included in the
relevant Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be. A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

 

42

 

 

(iv)        Each Lender’s obligation to make Revolving Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 5.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

 

(d)         Repayment of Participations.

 

(i)         At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.

 

(ii)        If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

(e)         Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans. Until each Lender funds its Revolving Loans that are Base Rate Loans or
risk participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

 

(f)         Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

 

43

 

 

2.05        Prepayments.

 

(a)         Voluntary Prepayments.

 

(i)         Revolving Loans. The Borrower may, upon notice to the Administrative
Agent pursuant to delivery to the Administrative Agent of a Notice of Loan
Prepayment, at any time or from time to time voluntarily prepay Revolving Loans
in whole or in part without premium or penalty; provided that, unless otherwise
agreed by the Administrative Agent, (A) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (1) three Business Days prior to
any date of prepayment of Eurocurrency Rate Loans denominated in Dollars, (2)
four Business Days (or five, in the case of prepayment of Loans denominated in
Special Notice Currencies) prior to any date of prepayment of Eurocurrency Rate
Loans denominated in Alternative Currencies, and (3) on the date of prepayment
of Base Rate Loans; (B) any such prepayment of Eurocurrency Rate Loans
denominated in Dollars shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof (or, if less, the entire principal
amount thereof then outstanding); (C) any such prepayment of Eurocurrency Rate
Loans denominated in Alternative Currencies shall be in a minimum principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof (or, if
less, the entire principal amount thereof then outstanding); and (D) any
prepayment of Base Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof (or, if less, the entire principal
amount thereof then outstanding). Each such notice shall specify the date, the
currency and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of
such Loans. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.15, each such prepayment shall be applied to
the Loans of the Lenders in accordance with their respective Applicable
Percentages.

 

(ii)        Swing Line Loans. The Borrower may, upon notice to the Swing Line
Lender (with a copy to the Administrative Agent), at any time or from time to
time, voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal thereof then outstanding). Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

 

(b)         Mandatory Prepayments.

 

(i)         If for any reason the Total Revolving Outstandings at any time
exceed the Aggregate Revolving Commitments then in effect, then the Borrower
shall immediately prepay Revolving Loans and/or Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b) unless after the prepayment
in full of the Revolving Loans and Swing Line Loans the Total Revolving
Outstandings exceed the Aggregate Revolving Commitments then in effect. All
amounts required to be paid pursuant to this Section 2.05(b) shall be applied as
follows: first, ratably to the L/C Borrowings and the Swing Line Loans, second,
to the outstanding Revolving Loans, and, third, to Cash Collateralize the
remaining L/C Obligations.

 

(ii)        If the Administrative Agent notifies the Borrower at any time that
the Outstanding Amount of all Loans and L/C Obligations denominated in
Alternative Currencies at such time exceeds an amount equal to 105% of the
Alternative Currency Sublimit then in effect, then, within two Business Days
after receipt of such notice, the Borrower shall prepay Loans and/or Cash
Collateralize Letters of Credit in an aggregate amount sufficient to reduce such
Outstanding Amount as of such date of payment to an amount not to exceed 100% of
the Alternative Currency Sublimit then in effect.

 

44

 

 

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurocurrency Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.

 

2.06        Termination or Reduction of Aggregate Revolving Commitments.

 

The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments to an amount not less than the Total Revolving
Outstandings; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 noon five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) if, after giving effect to any reduction of the Aggregate
Revolving Commitments, the Letter of Credit Sublimit, the Swing Line Sublimit or
the Alternative Currency Sublimit exceeds the amount of the Aggregate Revolving
Commitments, such sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Revolving Commitments. Any
reduction of the Aggregate Revolving Commitments shall be applied to the
Revolving Commitment of each Lender according to its Applicable Percentage. All
fees accrued with respect thereto until the effective date of any termination of
the Aggregate Revolving Commitments shall be paid on the effective date of such
termination.

 

2.07        Repayment of Loans.

 

(a)         Revolving Loans. The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of all Revolving Loans outstanding
on such date.

 

(b)         Swing Line Loans. The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of all Swing Line Loans outstanding
on such date.

 

2.08        Interest.

 

(a)         Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the sum of the
Eurocurrency Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

 

(b)         (i)         If any amount of principal of any Loan is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

45

 

 

(ii)        If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)        Upon the request of the Required Lenders, while any Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)        Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

 

(c)         Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.09        Fees.

 

In addition to certain fees described in subsections (h) and (i) of Section
2.03:

 

(a)         Commitment Fee. The Borrower shall pay to the Administrative Agent
in Dollars, for the account of each Lender in accordance with its Applicable
Percentage, a commitment fee in Dollars equal to the product of (i) the
Applicable Rate times (ii) the actual daily amount by which the Aggregate
Revolving Commitments exceed the sum of (y) the Outstanding Amount of Revolving
Loans and (z) the Outstanding Amount of L/C Obligations, subject to adjustment
as provided in Section 2.15. The commitment fee shall accrue at all times during
the Availability Period, including at any time during which one or more of the
conditions in Article V is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. For purposes of clarification, Swing Line Loans
shall not be considered outstanding for purposes of determining the unused
portion of the Aggregate Revolving Commitments.

 

(b)         Fee Letter. The Borrower shall pay to MLPFS and the Administrative
Agent for their own respective accounts, in Dollars, fees in the amounts and at
the times specified in the Fee Letter. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.

 

46

 

 

2.10        Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

 

(a)         All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurocurrency Base Rate) shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year), or in the case of interest in respect of Loans denominated in Alternative
Currencies as to which market practice differs from the foregoing, in accordance
with such market practice. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to Section
2.12(a), bear interest for one day. Each determination by the Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.

 

(b)         If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(h) or
2.08(b) or under Article IX. The Borrower’s obligations under this paragraph
shall survive the termination of the Aggregate Revolving Commitments and the
repayment of all other Obligations hereunder.

 

2.11        Evidence of Debt.

 

(a)         The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each such promissory
note shall be in the form of Exhibit 2.11(a) (a “Note”). Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.

 

(b)         In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit and Swing Line Loans. In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

47

 

 

2.12        Payments Generally; Administrative Agent’s Clawback.

 

(a)         General. All payments to be made by the Borrower shall be made free
and clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date specified herein. Except
as otherwise expressly provided herein, all payments by the Borrower hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, the Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, the
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent (i) after 2:00 p.m. in the case of payments in Dollars or (ii) after the
Applicable Time specified by the Administrative Agent, in the case of payments
in an Alternative Currency, shall, in each case, be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

(b)         (i)         Funding by Lenders; Presumption by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans (or in the case of Alternative
Currencies, in accordance with such market practice, in each case, as
applicable). If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

 

48

 

 

(ii)        Payments by Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the time at which any payment is due to the Administrative Agent for the account
of the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)         Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(d)         Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).

 

(e)         Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(f)         Insufficient Funds. If at any time insufficient funds are received
by and available to the Administrative Agent to pay fully all amounts of
principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.

 

49

 

 

2.13        Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

(i)         if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)        the provisions of this Section shall not be construed to apply to
(A) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) the application
of Cash Collateral provided for in Section 2.14, or (C) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to any Loan Party or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14        Cash Collateral.

 

(a)         Certain Credit Support Events. Upon the request of the
Administrative Agent or the L/C Issuer (i) if the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, the Borrower shall,
in each case, immediately Cash Collateralize the then Outstanding Amount of all
L/C Obligations. At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent, the L/C Issuer or the
Swing Line Lender, the Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting
Lender). Additionally, if the Administrative Agent notifies the Borrower at any
time that the Outstanding Amount of all L/C Obligations at such time exceeds
105% of the Letter of Credit Sublimit then in effect, then within two (2)
Business Days after receipt of such notice, the Borrower shall provide Cash
Collateral for the Outstanding Amount of the L/C Obligations in an amount not
less than the amount by which the Outstanding Amount of all L/C Obligations
exceeds the Letter of Credit Sublimit.

 

50

 

 

(b)         Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Borrower,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

 

(c)         Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.14 or
Sections 2.03, 2.04, 2.05, 2.15 or 9.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

(d)         Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.14
may be otherwise applied in accordance with Section 9.03), and (y) the Person
providing Cash Collateral and the L/C Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

 

2.15        Defaulting Lenders.

 

(a)         Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)         Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.

 

51

 

 

(ii)        Reallocation of Payments. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default exists), to the funding of any Loan
in respect of which that Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuer or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuer or Swing Line Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting Lender has not fully funded its appropriate share and (y)
such Loans or L/C Borrowings were made at a time when the conditions set forth
in Section 5.02 were satisfied or waived, such payment shall be applied solely
to pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)        Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.03(h).

 

(iv)        Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Line Loans
pursuant to Sections 2.03 and 2.04, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Revolving
Commitment of that Defaulting Lender; provided, that, (i) each such reallocation
shall be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender, no Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Revolving Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Revolving Loans of that Lender.

 

52

 

 

(b)         Defaulting Lender Cure. If the Borrower, the Administrative Agent,
the Swing Line Lender and the L/C Issuer agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.15(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)         Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes. (i) Any and all payments by or on account of any obligation of the
Loan Parties hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require any Loan Party
or the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by such Loan
Party or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

(ii)        If the Loan Parties or the Administrative Agent shall be required by
the Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by the Loan Parties shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, any Lender or the L/C
Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

 

53

 

 

(b)         Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.

 

(c)         Tax Indemnification. (i) Without limiting the provisions of
subsection (a) or (b) above, the Loan Parties shall, and do hereby, indemnify
the Administrative Agent, each Lender and the L/C Issuer, and shall make payment
in respect thereof within ten days after demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Loan Parties or the Administrative Agent or paid by
the Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The Loan Parties shall also, and do hereby, indemnify the Administrative Agent,
and shall make payment in respect thereof within ten days after demand therefor,
for any amount which a Lender or the L/C Issuer for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection. A certificate as to the amount of any such payment or liability
delivered to the Borrower by a Lender or the L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest error.

 

(ii)        Without limiting the provisions of subsection (a) or (b) above, each
Lender and the L/C Issuer shall, and does hereby, indemnify the Loan Parties and
the Administrative Agent, and shall make payment in respect thereof within ten
days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for the Borrower or the
Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to the Borrower
or the Administrative Agent pursuant to subsection (e). Each Lender and the L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or the L/C Issuer, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

 

(d)         Evidence of Payments. Upon request by any Loan Party or the
Administrative Agent, as the case may be, after any payment of Taxes by such
Loan Party or by the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, such Loan Party shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to such Loan
Party, as the case may be, the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of any return
required by Law to report such payment or other evidence of such payment
reasonably satisfactory to such Loan Party or the Administrative Agent, as the
case may be.

 

54

 

 

(e)         Status of Lenders; Tax Documentation. (i) Each Lender shall deliver
to the Borrower and to the Administrative Agent, at the time or times prescribed
by applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

 

(ii)        Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,

 

(A)        any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower
and the Administrative Agent executed originals of Internal Revenue Service Form
W-9 or such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

 

(B)        each Foreign Lender that is entitled under the Internal Revenue Code
or any applicable treaty to an exemption from or reduction of withholding tax
with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(1)        executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

(2)        executed originals of Internal Revenue Service Form W-8ECI,

 

(3)        executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

 

(4)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Internal Revenue
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Internal Revenue Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Internal Revenue Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or

 

55

 

 

(5)        executed originals of any other form prescribed by applicable Laws as
a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

 

(iii)        Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

 

(C)        if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (C), “FATCA”
shall include any amendments made to FATCA after the Closing Date.

 

(f)         Treatment of Certain Refunds. Unless required by applicable Laws, at
no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be. If the Administrative Agent, any Lender or the L/C Issuer determines, in
its sole discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by any Loan Party or with respect to which
any Loan Party has paid additional amounts pursuant to this Section, it shall
pay to such Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses incurred by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that each Loan Party, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agrees to repay the amount
paid over to such Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the L/C Issuer in the event the Administrative Agent, such Lender
or the L/C Issuer is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require the Administrative
Agent, any Lender or the L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

 

56

 

 

3.02        Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund any Credit Extension whose
interest is determined by reference to the Eurocurrency Base Rate (whether
denominated in Dollars or an Alternative Currency), or to determine or charge
interest rates based upon the Eurocurrency Base Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars or any Alternative Currency in
the applicable interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, (a) any obligation of such Lender to
make or continue Eurocurrency Rate Loans or to convert Base Rate Loans to
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended, and (b) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Base Rate component
of the Base Rate, the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Base Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (i) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable and such Loans are denominated in Dollars, convert all Eurocurrency
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Base Rate component of the Base Rate), either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (ii) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Base Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurocurrency Base Rate component thereof until
the Administrative Agent is advised in writing by such Lender that it is no
longer illegal for such Lender to determine or charge interest rates based upon
the Eurocurrency Base Rate. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

 

Each Lender at its option may make any Credit Extension to the Borrower by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Credit Extension; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Credit Extension in accordance with the
terms of this Agreement.

 

57

 

 

3.03        Inability to Determine Rates.

 

(a)         If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan,
(B) adequate and reasonable means do not exist for determining the Eurocurrency
Base Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency) or in connection with an existing or proposed Base Rate Loan or (C) a
fundamental change has occurred in the foreign exchange or interbank markets
with respect to such Alternative Currency (including, without limitation,
changes in national or international financial, political or economic conditions
or currency exchange rates or exchange controls) (in each case with respect to
clause (i), “Impacted Loans”), or (ii) the Administrative Agent or the Required
Lenders determine that for any reason Eurocurrency Base Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Base Rate component of the Base Rate, the utilization of the
Eurocurrency Base Rate component in determining the Base Rate shall be
suspended, in each case until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans in the affected currency or currencies
(to the extent of the affected Eurocurrency Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in Dollars in the amount specified therein.

 

(b)         Notwithstanding the foregoing, if the Administrative Agent has made
the determination described in clause (a)(i) of this Section, the Administrative
Agent in consultation with the Borrower and the Required Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (2) the Administrative
Agent or the Required Lenders notify the Administrative Agent and the Borrower
that such alternative interest rate does not adequately and fairly reflect the
cost to the Lenders of funding the Impacted Loans, or (3) any Lender determines
that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for such Lender or its applicable Lending Office
to make, maintain or fund Loans whose interest is determined by reference to
such alternative rate of interest or to determine or charge interest rates based
upon such rate or any Governmental Authority has imposed material restrictions
on the authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.

 

3.04        Increased Costs.

 

(a)         Increased Costs Generally. If any Change in Law shall:

 

(i)         impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate)
or the L/C Issuer;

 

(ii)        subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurocurrency Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
3.01 and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender or the L/C Issuer); or

 

(iii)        impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

58

 

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Base Rate (or of maintaining its obligation to
make any such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)         Capital Requirements. If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

 

(c)         Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten days after receipt thereof.

 

(d)         Mandatory Costs. If any Lender or the L/C Issuer incurs any
Mandatory Costs attributable to the Obligations, then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
Mandatory Costs. Such amount shall be expressed as a percentage rate per annum
and shall be payable on the full amount of the applicable Obligations.

 

(e)         Delay in Requests. Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(f)         Notwithstanding the above, a Lender will not be entitled to demand
compensation for any increased cost or reduction set forth in this Section 3.04
at any time if it is not the general practice and policy of such Lender to
demand such compensation from similarly situated borrowers in similar
circumstances under agreements containing provisions permitting such
compensation to be claimed at such time.

 

59

 

 

3.05        Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a)         any continuation, conversion, payment or prepayment of any
Eurocurrency Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)         any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurocurrency Rate Loan on the date or in the amount notified by the Borrower; or

 

(c)         any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.13; or

 

(d)         any failure by the Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Base Rate used in determining the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

 

3.06        Mitigation Obligations; Replacement of Lenders.

 

(a)         Designation of a Different Lending Office. Each Lender may make any
Credit Extension to the Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligation of the Borrower to repay
the Credit Extension in accordance with the terms of this Agreement. If any
Lender requests compensation under Section 3.04, or the Borrower is required to
pay any additional amount to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then such Lender
or the L/C Issuer shall, as applicable, use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.

 

60

 

 

(b)         Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with Section
11.13.

 

3.07        Survival.

 

All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

 

ARTICLE IV

GUARANTY

 

4.01        The Guaranty.

 

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
the L/C Issuer, each Affiliate of a Lender that enters into a Swap Contract or a
Treasury Management Agreement with any Loan Party or any Subsidiary, and the
Administrative Agent as hereinafter provided, as primary obligor and not as
surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.

 

4.02        Obligations Unconditional.

 

Subject to Section 4.08, the obligations of the Guarantors under Section 4.01
are joint and several, absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any of the Loan Documents
or other documents relating to the Obligations, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
Each Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower or any other
Guarantor for amounts paid under this Article IV until such time as the
Obligations have been Fully Satisfied. Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by Law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

 

61

 

 

(a)         at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Obligations shall
be extended, or such performance or compliance shall be waived;

 

(b)         any of the acts mentioned in any of the provisions of any of the
Loan Documents or other documents relating to the Obligations shall be done or
omitted;

 

(c)         the maturity of any of the Obligations shall be accelerated, or any
of the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents or other documents relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;

 

(d)         any Lien granted to, or in favor of, the Administrative Agent or any
other holder of the Obligations as security for any of the Obligations shall
fail to attach or be perfected; or

 

(e)         any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or any other document relating to the
Obligations, or against any other Person under any other guarantee of, or
security for, any of the Obligations.

 

4.03        Reinstatement.

 

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such holder of the Obligations in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any Debtor Relief Law.

 

4.04        Certain Additional Waivers.

 

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

62

 

 

4.05        Remedies.

 

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 9.02 (and shall be
deemed to have become automatically due and payable in the circumstances
specified in said Section 9.02) for purposes of Section 4.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 4.01. The Guarantors
acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Collateral Documents and that the holders of the
Obligations may exercise their remedies thereunder in accordance with the terms
thereof.

 

4.06        Rights of Contribution.

 

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations have been Fully Satisfied.

 

4.07        Guarantee of Payment; Continuing Guarantee.

 

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

 

4.08        Discharge Only Upon Payment in Full.

 

Each of the Guarantors’ obligations under this Article IV shall remain in full
force and effect until all Obligations have been Fully Satisfied, at which time,
subject to Section 4.03 above, the guarantees made hereunder shall be
terminated.

 

4.09        Keepwell.

 

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article IV
voidable under applicable Debtor Relief Laws, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Obligations have been
Fully Satisfied. Each Loan Party intends this Section to constitute, and this
Section shall be deemed to constitute, a “keepwell, support, or other agreement”
for the benefit of each Specified Loan Party for all purposes of the Commodity
Exchange Act.

 

63

 

 

4.10        Appointment of Borrower.

 

Each of the Loan Parties hereby appoints the Borrower to act as its agent for
all purposes of this Agreement, the other Loan Documents and all other documents
and electronic platforms entered into in connection herewith and agrees that
(a) the Borrower may execute such documents and provided such authorizations on
behalf of such Loan Parties as the Borrower deems appropriate in its sole
discretion and each Loan Party shall be obligated by all of the terms of any
such document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent to the Borrower shall be
deemed delivered to each Loan Party and (c) the Administrative Agent may accept,
and be permitted to rely on, any document, authorization, instrument or
agreement executed by the Borrower on behalf of each of the Loan Parties.

 

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01        Conditions of Effectiveness.

 

This Agreement shall be effective upon satisfaction of the following conditions
precedent:

 

(a)         Loan Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Loan Documents, each properly
executed by a Responsible Officer of the signing Loan Party and, in the case of
this Agreement, by each Lender.

 

(b)         Opinions of Counsel. Receipt by the Administrative Agent of
favorable opinions of legal counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, dated as of the Closing Date, and in form
and substance reasonably satisfactory to the Administrative Agent.

 

(c)         No Material Adverse Change. There shall not have occurred a material
adverse change since December 31, 2009 in the business, assets, property or
condition (financial or otherwise) of the Borrower and its Subsidiaries, taken
as a whole.

 

(d)         Organization Documents, Resolutions, Etc. Receipt by the
Administrative Agent of the following, in form and substance reasonably
satisfactory to the Administrative Agent:

 

(i)         copies of the Organization Documents of each Loan Party certified to
be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a secretary or assistant
secretary of such Loan Party to be true and correct as of the Closing Date;

 

(ii)        such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and

 

64

 

 

(iii)        such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation.

 

(e)         Personal Property Collateral. Receipt by the Administrative Agent of
the following:

 

(i)         UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral; and

 

(ii)        duly executed notices of grant of security interest in the form
required by the Security Agreement as are necessary, in the Administrative
Agent’s sole discretion, to perfect the Administrative Agent’s security interest
in the United States registered intellectual property of the Loan Parties.

 

(f)         Evidence of Insurance. Receipt by the Administrative Agent of copies
of insurance policies or certificates of insurance of the Loan Parties
evidencing liability and casualty insurance meeting the requirements set forth
in the Loan Documents, including, but not limited to, naming the Administrative
Agent as additional insured (in the case of liability insurance) or lender’s
loss payee (in the case of hazard insurance) on behalf of the Lenders.

 

(g)         Closing Certificate. Receipt by the Administrative Agent of a
certificate signed by a Responsible Officer of the Borrower certifying that the
conditions specified in Section 5.01(c) and Sections 5.02(a) and (b) have been
satisfied.

 

(h)         Existing Credit Agreement. Receipt by the Administrative Agent of
evidence that that all obligations of the Borrower under certain Credit
Agreement, dated as of May 21, 2008, by and among the Borrower, the lenders
party thereto and JPMorgan Chase Bank, N.A., have been paid in full, all
commitments thereunder shall have been terminated and all security interests
related thereto shall have been released.

 

(i)         Fees. Receipt by the Administrative Agent, MLPFS and the Lenders of
any fees required to be paid on or before the Closing Date.

 

(j)         Attorney Costs. The Borrower shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced prior to or on
the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

65

 

 

5.02        Conditions to all Credit Extensions.

 

The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:

 

(a)         The representations and warranties of each Loan Party contained in
Article VI or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects (or, if such representation or
warranty is qualified by materiality or Material Adverse Effect, it shall be
true and correct in all respects as drafted) on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or, if such representation or warranty is
qualified by materiality or Material Adverse Effect, it shall be true and
correct in all respects as drafted) as of such earlier date.

 

(b)         No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

 

(c)         The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

(d)         In the case of a Credit Extension to be denominated in an
Alternative Currency, such currency shall be an Eligible Currency.

 

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
5.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

 

6.01        Organization; Powers; Subsidiaries.

 

Each of the Borrower and its Subsidiaries is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, has
all requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required. Schedule 6.01 hereto (as supplemented from time to
time) identifies each Subsidiary, noting whether such Subsidiary is a Material
Domestic Subsidiary, the jurisdiction of its incorporation or organization, as
the case may be, the percentage of issued and outstanding shares of each class
of its Equity Interests owned by the Borrower and the other Subsidiaries and, if
such percentage is not 100% (excluding directors’ qualifying shares as required
by Law), a description of each class issued and outstanding. All of the
outstanding shares of Equity Interests of each Subsidiary are validly issued and
outstanding and fully paid and nonassessable and all such Equity Interests
indicated on Schedule 6.01 as owned by the Borrower or another Subsidiary are
owned, beneficially and of record, by the Borrower or any Subsidiary free and
clear of all Liens other than Permitted Liens. Other than as set forth on
Schedule 6.01, there are no outstanding commitments or other obligations of the
Borrower or any Subsidiary to issue, and no options, warrants or other rights of
any Person to acquire, any shares of any class of Equity Interests of the
Borrower or any Subsidiary.

 

66

 

 

6.02        Authorization; Enforceability.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party are within such Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational action and, if required, equityholder action. The Loan
Documents to which each Loan Party is a party have been duly executed and
delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable Debtor Relief Laws and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at Law.

 

6.03        Governmental Approvals; No Conflicts.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect, and
except for filings necessary to perfect Liens created pursuant to the Collateral
Documents, (b) will not violate any applicable Law or the Organization Documents
of the Borrower or any of its Subsidiaries or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries, except Liens created pursuant to the Loan Documents.

 

6.04        Financial Condition; No Material Adverse Change.

 

(a)         The Borrower has heretofore furnished to the Lenders its
consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the fiscal year ended December 31, 2013 reported on
by Ernst & Young LLP, independent public accountants, and (ii) as of and for the
fiscal quarter and the portion of the fiscal year ended June 30, 2014, certified
by its chief financial officer. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above.

 

(b)         Since December 31, 2013, there has been no material adverse change
in the business, assets, property or condition, financial or otherwise, of the
Borrower and its Subsidiaries, taken as a whole.

 

6.05        Properties.

 

(a)         As of the Fourth Amendment Effective Date, Schedule 6.05 sets forth
the address of each parcel of real property that is owned or leased by each Loan
Party. Each of such leases and subleases is valid and enforceable in accordance
with its terms and is in full force and effect, and no default by any party to
any such lease or sublease exists. Each of the Loan Parties and its Subsidiaries
has good and indefeasible title to, or valid leasehold interests in, all its
real and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes,
in each case, free of all Liens other than Permitted Liens.

 

67

 

 

(b)         Each of the Borrower and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property (collectively, “IP Rights”) material to its business, and the use
thereof by the Borrower and its Subsidiaries does not infringe upon the rights
of any other Person, except for any such infringements that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

6.06        Litigation, Environmental and Labor Matters.

 

(a)         There are no actions, suits, proceedings or investigations by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Loan Parties, threatened in writing against or affecting the
Borrower or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement or the execution,
delivery and performance by the Loan Parties of this Agreement and the other
Loan Documents. There are no strikes lockouts or slowdowns against the Borrower
or any Subsidiary pending or, to the knowledge of the Loan Parties, threatened.
There are no labor controversies pending against or, to the knowledge of the
Loan Parties, threatened against or affecting the Borrower or any of its
Subsidiaries (i) which could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, or (ii) that involve this
Agreement or the execution, delivery and performance by the Loan Parties of this
Agreement and the other Loan Documents.

 

(b)         Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received written notice
of any claim with respect to any Environmental Liability or (iv) has knowledge
of any reasonable basis for any Environmental Liability.

 

6.07        Compliance with Laws and Agreements.

 

Each of the Borrower and its Subsidiaries is in compliance with all Laws
applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

6.08        Investment Company Status.

 

Neither the Borrower nor any of its Subsidiaries is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

 

6.09        Taxes.

 

Each of the Borrower and its Subsidiaries has timely filed or caused to be filed
all tax returns and reports required to have been filed and has paid or caused
to be paid all Taxes required to have been paid by it, except (a) Taxes that are
being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as applicable, has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

 

68

 

 

6.10        ERISA.

 

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events that have occurred, could reasonably
be expected to result in a Material Adverse Effect.

 

6.11        Disclosure.

 

The Loan Parties have disclosed to the Lenders all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the reports, financial statements, certificates or other information
furnished by or on behalf of the Borrower or any Subsidiary to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Loan Parties represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.

 

6.12        Federal Reserve Regulations.

 

No part of the proceeds of any Credit Extension have been used or will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the regulations of the FRB, including Regulations T, U and X.

 

6.13        Solvency.

 

(a)         Immediately after the consummation of the Credit Extensions to occur
on the Closing Date, (i) the fair value of the assets of each Loan Party, at a
fair valuation, will exceed its debts and liabilities, subordinated, contingent
or otherwise; (ii) the present fair saleable value of the property of each Loan
Party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) each Loan Party will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) each Loan Party will not have unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted after the Closing
Date.

 

(b)         No Loan Party intends to, or will permit any of its Subsidiaries to,
and no Loan Party believes that it or any of its Subsidiaries will, incur debts
beyond its ability to pay such debts as they mature, taking into account the
timing of and amounts of cash to be received by it or any such Subsidiary and
the timing of the amounts of cash to be payable on or in respect of its
Indebtedness or the Indebtedness of any such Subsidiary.

 

6.14        No Default.

 

No Default has occurred and is continuing.



 

69

 

 

6.15        Insurance.

 

Schedule 6.15 sets forth a description of all insurance maintained by or on
behalf of the Loan Parties and the Subsidiaries as of the Fourth Amendment
Effective Date. As of the Fourth Amendment Effective Date, all premiums in
respect of such insurance have been paid. All such insurance is offered by
financially sound and reputable insurance companies and is in such amounts and
covering such properties and risks as are adequate and customary for companies
engaged in the same or similar business and in the same or similar location as
the Borrower and the Subsidiaries.

 

6.16        No Burdensome Restrictions.

 

No Loan Party is subject to any Burdensome Restrictions except Burdensome
Restrictions permitted under Section 8.08.

 

6.17        Security Interest in Collateral.

 

The provisions of the Collateral Documents create legal and valid Liens on all
the Collateral in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the holders of the Obligations, and, following the
effectiveness of the appropriate account control agreements and the registration
or recordation of those filings (such as UCC financing statements) necessary to
perfect such Liens, such Liens shall constitute perfected and continuing Liens
on the Collateral, securing the Obligations, enforceable against the applicable
Loan Party and all third parties, and having priority over all other Liens on
the Collateral except in the case of (a) Permitted Encumbrances, to the extent
any such Permitted Encumbrances would have priority over the Liens in favor of
the Administrative Agent pursuant to any applicable Law, (b) Liens perfected
only by possession (including possession of any certificate of title) to the
extent the Administrative Agent has not obtained or does not maintain possession
of such Collateral, and (c) Liens perfected only by control to the extent the
Administrative Agent has not obtained control of such Collateral.

 

6.18        Collateral Matters.

 

Set forth on Schedule 6.18(a) is a list of all IP Rights registered or pending
registration with the United States Copyright Office or the United States Patent
and Trademark Office and owned by each Loan Party as of the Fourth Amendment
Effective Date. Set forth on Schedule 6.18(b) is a list of all locations where
any tangible personal property of any Loan Party is located as of the Fourth
Amendment Effective Date. Set forth on Schedule 6.18(c) is the chief executive
office, exact legal name, U.S. tax payer identification number and
organizational identification number of each Loan Party as of the Fourth
Amendment Effective Date. Except as set forth on Schedule 6.18(d), no Loan Party
has during the five years preceding the Fourth Amendment Effective Date (i)
changed its legal name, (ii) changed its state of formation or (iii) been party
to a merger, consolidation or other change in structure. Set forth on Schedule
6.18(e), is a list of each deposit and investment account of each Loan Party as
of the Fourth Amendment Effective Date.

 

6.19        OFAC.

 

None of the Loan Parties, nor any of their Subsidiaries, nor, to the knowledge
of the Loan Parties and their Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions or (ii) located, organized or resident in a
Designated Jurisdiction.

 

70

 

 

6.20        Anti-Corruption Laws.

 

The Loan Parties and their Subsidiaries have conducted their businesses in
material compliance with applicable anti-corruption laws and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

 

ARTICLE VII

AFFIRMATIVE COVENANTS

 

Until such time as the Obligations have been Fully Satisfied, each Loan Party
shall and shall cause each Subsidiary to:

 

7.01        Financial Statements and Other Information.

 

Furnish to the Administrative Agent and each Lender:

 

(a)         within ninety (90) days after the end of each fiscal year of the
Borrower, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Ernst & Young LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;

 

(b)         within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the Borrower, its consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

(c)         concurrently with any delivery of financial statements under clause
(a) or (b) above, a Compliance Certificate (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, (ii)
setting forth reasonably detailed calculations demonstrating compliance with
Section 8.11 and (iii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 6.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate;

 

(d)         as soon as available, but in any event not more than forty-five (45)
days after the end of each fiscal year of the Borrower, a copy of the plan and
forecast of the Borrower for the upcoming fiscal year in form reasonably
satisfactory to the Administrative Agent;

 

71

 

 

(e)         promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the SEC or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be; and

 

(f)         promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request.

 

Documents required to be delivered pursuant to Section 7.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 11.02; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent, at its request, by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or MLPFS
may, but shall not be required to, make available to the Lenders and the L/C
Issuer materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and (b)
certain of the Lenders (each a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to the Borrower or
its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, MLPFS, the L/C Issuer and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated as “Public Side
Information;” and (z) the Administrative Agent and MLPFS shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform that is not marked as “Public Side
Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

 



72

 

 

7.02        Notices of Material Events.

 

Furnish to the Administrative Agent and each Lender prompt written notice of the
following:

  

(a)         the occurrence of any Default (such notice to be provided within two
(2) Business Days of such occurrence);

 

(b)         any Lien (other than Permitted Encumbrances) or claim made or
asserted against any of the Collateral;

 

(c)         any loss, damage, or destruction to the Collateral in the amount of
$2,000,000 or more, whether or not covered by insurance;

 

(d)         the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

 

(e)         the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect; and

 

(f)         any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other Responsible Officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

 

7.03        Existence; Conduct of Business.

 

Do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence and the rights, qualifications, licenses,
permits, privileges, franchises, governmental authorizations and intellectual
property rights material to the conduct of its business, and maintain all
requisite authority to conduct its business in each jurisdiction in which its
business is presently conducted; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under Section
8.03.

 

7.04        Payment of Obligations.

 

Pay its obligations, including Taxes, that, if not paid, could result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and (c)
the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

 

73

 

 

7.05        Maintenance of Properties; Insurance.

 

(a)         Keep and maintain all property (including all Collateral) material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain with financially sound and reputable
carriers having a financial strength rating of at least “A” by A.M. Best Company
(i) insurance in such amounts (with no greater risk retention) and against such
risks (including loss or damage by fire and loss in transit; theft, burglary,
pilferage, larceny, embezzlement, and other criminal activities; business
interruption; and general liability) and such other hazards, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations and (ii) all insurance
required pursuant to the Collateral Documents. The Loan Parties will furnish to
the Lenders, upon request of the Administrative Agent, information in reasonable
detail as to the insurance so maintained. The Loan Parties shall deliver to the
Administrative Agent endorsements (x) to all “All Risk” physical damage
insurance policies on all of the Loan Parties’ tangible personal property and
assets and business interruption insurance policies naming the Administrative
Agent as lender loss payee, and (y) to all general liability and other liability
policies naming the Administrative Agent an additional insured. In the event the
Borrower or any of its Subsidiaries at any time or times hereafter shall fail to
obtain or maintain any of the policies or insurance required herein or to pay
any premium in whole or in part relating thereto, then the Administrative Agent,
without waiving or releasing any obligations or resulting Default hereunder,
may, upon prior written notice to the Loan Parties, at any time or times
thereafter (but shall be under no obligation to do so) obtain and maintain such
policies of insurance and pay such premiums and take any other action with
respect thereto which the Administrative Agent deems advisable. All sums so
disbursed by the Administrative Agent shall constitute part of the Obligations,
payable as provided in this Agreement. The Loan Parties (x) will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding, and (y) will ensure that the net proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of the Loan Documents.

 

7.06        Books and Records; Inspection Rights.

 

(a)         Keep proper books of record and account in which full, true and
correct entries are made of all dealings and transactions in relation to its
business and activities.

 

(b)         Permit any representatives designated by the Administrative Agent or
any Lender (including employees of the Administrative Agent, any Lender or any
consultants, accountants, lawyers and appraisers retained by the Administrative
Agent), upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, including environmental
assessment reports and Phase I and Phase II studies, and to discuss its affairs,
finances and condition with its officers and independent accountants (provided
that so long as no Event of Default has occurred and is continuing, the Borrower
shall be provided with the opportunity to be present during such discussions),
all at such reasonable times and as often as reasonably requested; provided,
however, that so long as no Event of Default has occurred and is continuing, the
Borrower shall not be required to reimburse the Administrative Agent or any
Lender under this Section 7.06 for inspections or visits by representatives of
the Administrative Agent or such Lender more frequently than twice each fiscal
year. The Loan Parties acknowledge that the Administrative Agent, after
exercising its rights of inspection, may prepare and distribute to the Lenders
certain reports pertaining to the Borrower and its Subsidiaries’ assets for
internal use by the Administrative Agent and the Lenders.

 

7.07        Compliance with Laws and Material Contractual Obligations.

 

Comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property (including without limitation
Environmental Laws, Sanctions and anti-corruption laws) and (b) perform in all
material respects its obligations under material agreements to which it is a
party, in each case except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

74

 

 

7.08        Use of Proceeds.

 

The proceeds of the Credit Extensions will be used to finance the working
capital needs and other general corporate purposes of the Borrower and its
Subsidiaries in the ordinary course of business. Additionally, the proceeds of
the Credit Extensions will be used to fund Permitted Acquisitions, Capital
Expenditures and Restricted Payments permitted under Section 8.07. No part of
the proceeds of any Credit Extension will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the regulations
of the FRB, including Regulations T, U and X.

 

7.09        Additional Guarantors; Pledges; Additional Collateral; Further
Assurances.

 

(a)         As promptly as possible but in any event within thirty (30) days (or
such later date as may be agreed upon by the Administrative Agent) after any
Person becomes a Material Domestic Subsidiary or any Subsidiary qualifies
independently as, or is designated by the Borrower or the Administrative Agent
as, a Guarantor pursuant to the definitions of “Material Domestic Subsidiary”
and “Guarantor”, provide the Administrative Agent with written notice thereof
setting forth, if requested by the Administrative Agent, information in
reasonable detail describing the material assets of such Person, and shall cause
each such Material Domestic Subsidiary which also qualifies as a Guarantor to
deliver to the Administrative Agent a Joinder Agreement, such Joinder Agreement
to be accompanied by appropriate authorizing resolutions, other corporate or
other organizational documentation and legal opinions in form and substance
reasonably satisfactory to the Administrative Agent.

 

(b)         Cause each Loan Party’s owned property (whether personal, tangible,
intangible, or mixed), other than any real property (unless required pursuant to
Section 7.09(c)), to be subject at all times to first priority, perfected Liens
in favor of the Administrative Agent to secure the Obligations in accordance
with the terms and conditions of the Collateral Documents, subject in any case
to Permitted Liens. Without limiting the generality of the foregoing, the Loan
Parties will (subject to the terms and conditions of the Security Agreement,
including the definition of “Excluded Property” set forth therein) (i) cause the
Applicable Pledge Percentage of the issued and outstanding Equity Interests of
each Pledge Subsidiary directly owned by any Loan Party to be subject at all
times to a first priority, perfected Lien in favor of the Administrative Agent
to secure the Obligations in accordance with the terms and conditions of the
Collateral Documents or such other security documents as the Administrative
Agent shall reasonably request (including, without limitation, if requested by
the Administrative Agent, applicable local law pledge agreements), subject in
each case to Permitted Liens, and (ii) if required pursuant to Section 7.09(c),
will promptly deliver Mortgages (together with such title reports, title
insurance, opinions of counsel, surveys, appraisals and environmental reports
(if any) as are requested by, and in form and substance reasonably acceptable
to, the Administrative Agent) with respect to real property owned by the Loan
Parties to the extent, and within such time period as is, reasonably required by
the Administrative Agent.

 

(c)         At any time prior to the Maturity Date, upon notice from the
Administrative Agent to the Borrower, cause each Loan Party to cause, all of its
real property that has not previously been provided as Collateral (all with such
exceptions as to materiality, cost and material credit support, in each case, to
the extent determined in the reasonable discretion of the Administrative Agent)
to be subject at all times to first priority, perfected Liens in favor of or for
the benefit of the Administrative Agent, for the benefit of the holders of the
Obligations, subject in each case to Permitted Liens, all within thirty (30)
days (or such later date as may be agreed to by the Administrative Agent in its
sole discretion) following the Borrower’s receipt of the Administrative Agent’s
notice.

 

75

 

 

(d)         Without limiting the foregoing, execute and deliver to the
Administrative Agent such documents, agreements and instruments, and will take
or cause to be taken such further actions (including the filing and recording of
financing statements, fixture filings, mortgages, deeds of trust and other
documents and such other actions or deliveries of the type required by Section
5.01, as applicable), which may be required by Law or which the Administrative
Agent may, from time to time, reasonably request to carry out the terms and
conditions of this Agreement and the other Loan Documents and to ensure
perfection and priority of the Liens created or intended to be created by the
Collateral Documents, all at the expense of the Loan Parties.

 

(e)         If any assets are acquired by a Loan Party after the Closing Date
(other than assets constituting Collateral under the Security Agreement that
become subject to the Lien of the Security Agreement upon acquisition thereof),
notify the Administrative Agent thereof, and, if reasonably requested by the
Administrative Agent, cause such assets to be subjected to a Lien securing the
Obligations and take such actions as shall be necessary or reasonably requested
by the Administrative Agent to grant and perfect such Liens, including actions
described in Section 7.09(d), all at the expense of the Loan Parties.

 

7.10        Account Control Agreements.

 

(a)         Within thirty (30) days (or such later date as may be agreed to by
the Administrative Agent in its sole discretion) after the date on which the
balance of any deposit account (excluding any payroll account or zero balance
account) or securities account of any Loan Party maintained with the
Administrative Agent, a Lender, or any Affiliate thereof equals or exceeds
$500,000, cause each such deposit account or securities account to become
subject to an account control agreement, in form and substance reasonably
acceptable to the Administrative Agent, which grants the Administrative Agent,
for the benefit of the holders of the Obligations, control over and a
first-priority perfected security interest in such deposit account or securities
account, including, without limitation, amounts and other items on deposit
therein or financial assets credited to such account (as applicable). If the
aggregate balance of all deposit accounts (excluding any payroll accounts or
zero balance accounts) of the Loan Parties that are maintained with the
Administrative Agent, a Lender, or any Affiliate thereof and are not subject to
the account control agreements described in this Section 7.10(a) exceeds
$1,000,000, the Loan Parties shall subject a sufficient number of such deposit
accounts to account control agreements as and when described in this Section
7.10(a) to eliminate such excess. If the aggregate balance of all securities
accounts of the Loan Parties that are maintained with the Administrative Agent,
a Lender, or any Affiliate thereof and are not subject to the account control
agreements described in this Section 7.10(a) exceeds $1,000,000, the Loan
Parties subject a sufficient number of such securities accounts to account
control agreements as and when described in this Section 7.10(a) to eliminate
such excess.

 

76

 

 

(b)         Within thirty (30) days (or such later date as may be agreed to by
the Administrative Agent in its sole discretion) after the date on which the
balance of any deposit account (excluding any payroll account or zero balance
account) or securities account of any Loan Party maintained with any Person
other than the Administrative Agent, a Lender, or any Affiliate thereof equals
or exceeds $250,000, cause each such deposit account or securities account to
become subject to an account control agreement, in form and substance reasonably
acceptable to the Administrative Agent, which grants the Administrative Agent,
for the benefit of the holders of Obligations, control over and a first-priority
perfected security interest in such deposit account or securities account,
including, without limitation, amounts and other items on deposit therein or
financial assets credited to such account (as applicable). If the aggregate
balance of all deposit accounts (excluding any payroll accounts or zero balance
accounts) of the Loan Parties that are maintained with any Person other than the
Administrative Agent, a Lender, or any Affiliate thereof and are not subject to
the account control agreements described in this paragraph exceeds $500,000, the
Loan Parties shall subject a sufficient number of such deposit accounts to
account control agreements as and when described in this Section 7.10(b) to
eliminate such excess. If the aggregate balance of all securities accounts of
the Loan Parties that are maintained with any Person other than the
Administrative Agent, a Lender, or any Affiliate thereof and are not subject to
the account control agreements described in this Section 7.10(b) exceeds
$500,000, the Loan Parties shall subject a sufficient number of such securities
accounts to account control agreements as and when described in this Section
7.10(b) to eliminate such excess.

 

(c)         Within thirty (30) days (or such later date as may be agreed to by
the Administrative Agent in its sole discretion) after the Closing Date, deliver
to the Administrative Agent written evidence satisfactory to the Administrative
Agent that all of the deposit accounts and securities accounts that are required
to be subject to account control agreements pursuant to any of the Loan
Documents are subject to such account control agreements.

 

7.11        Post-Closing Matters.

 

Within thirty (30) days (or such later date as may be agreed to by the
Administrative Agent in its sole discretion) after the Closing Date, deliver all
certificates evidencing any certificated Equity Interests pledged to the
Administrative Agent pursuant to the Security Agreement, together with duly
executed in blank, undated stock powers attached thereto (unless, with respect
to the pledged Equity Interests of any Foreign Subsidiary, such stock powers are
deemed unnecessary by the Administrative Agent in its reasonable discretion
under the law of the jurisdiction of organization of such Person) unless the
Subsidiary whose Equity Interests are being pledged has been dissolved by such
date.

 

ARTICLE VIII

NEGATIVE COVENANTS

 

Until such time as the Obligations have been Fully Satisfied, no Loan Party
shall, nor shall it permit any Subsidiary to, directly or indirectly:

 

8.01        Indebtedness.

 

Create, incur, assume or permit to exist any Indebtedness, except:

 

(a)         the Obligations;

 

(b)         Indebtedness existing on the Fourth Amendment Effective Date and set
forth in Schedule 8.01 and extensions, renewals and replacements of any such
Indebtedness with Indebtedness of a similar type that does not increase the
outstanding principal amount thereof;

 

77

 

 

(c)         Indebtedness of the Borrower to any Subsidiary and of any Subsidiary
to the Borrower or any other Subsidiary; provided that Indebtedness of any
Subsidiary that is not a Loan Party to any Loan Party shall be subject to the
limitations set forth in Section 8.04(c);

 

(d)         Guarantees by the Borrower of Indebtedness of any Subsidiary and by
any Subsidiary of Indebtedness of the Borrower or any other Subsidiary, provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 8.01, (ii)
Guarantees by the Borrower or any Subsidiary that is a Loan Party of
Indebtedness of any Subsidiary that is not a Loan Party shall be subject to
Section 8.04 and (iii) Guarantees permitted under this Section 8.01(d) shall be
subordinated to the Obligations of the applicable Subsidiary on the same terms
as the Indebtedness so Guaranteed is subordinated to the Obligations;

 

(e)         Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement and (ii) the
aggregate principal amount of Indebtedness permitted by this Section 8.01(e)
shall not exceed $5,000,000 at any time outstanding;

 

(f)         Indebtedness as an account party in respect of (i) trade letters of
credit or (ii) constituting obligations in respect of Swap Contracts permitted
under Section 8.05;

 

(g)         Indebtedness of any Loan Party secured by a Lien on any asset of the
Borrower or any Subsidiary; provided that the aggregate outstanding principal
amount of Indebtedness permitted by this Section 8.01(g) shall not in the
aggregate exceed $5,000,000 at any time;

 

(h)         Indebtedness of any Person that becomes a Domestic Subsidiary after
the Closing Date, and extensions, renewals and replacements of any such
Indebtedness with Indebtedness of a similar type that does not increase the
outstanding principal amount thereof; provided that (i) such Indebtedness
existed at the time such Person became a Domestic Subsidiary, (ii) such
Indebtedness is not created in contemplation of or in connection with such
Person becoming a Domestic Subsidiary, and (iii) the aggregate outstanding
principal amount of Indebtedness permitted under this Section 8.01(h) shall not
exceed $15,000,000 at any time;

 

(i)         Indebtedness in the form of earn-out obligations in connection with
Permitted Acquisitions (to the extent such earn-out obligations are treated as
Indebtedness under GAAP);

 

(j)         Indebtedness in an aggregate principal amount not exceeding
$15,000,000 at any time outstanding;

 

(k)         Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

 

(l)         Indebtedness of the Borrower or any Subsidiary as an account party
in respect of performance bonds, bid bonds, appeal bonds, surety bonds and
similar obligations, in each case provided in the ordinary course of business;
and

 

78

 

 

(m)         Indebtedness of Foreign Subsidiaries in an aggregate principal
amount not exceeding $20,000,000 at any time outstanding.

 

8.02        Liens.

 

Create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

(a)         Liens created pursuant to any Loan Document;

 

(b)         Permitted Encumbrances;

 

(c)         any Lien existing on the Fourth Amendment Effective Date and set
forth in Schedule 8.02; provided that (i) such Lien shall not apply to any other
property or asset of the Borrower or any Subsidiary and (ii) such Lien shall
secure only those obligations which it secures on the Fourth Amendment Effective
Date and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

 

(d)         any Lien existing on any property or asset prior to the acquisition
thereof or existing on any property or asset of any Person that becomes a
Subsidiary after the Closing Date prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Borrower or any Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof and (iv) the aggregate amount of Indebtedness secured by the Liens
described in this Section 8.02(d) shall at no time exceed an aggregate amount in
excess of $5,000,000;

 

(e)         Liens in connection with Sale and Leaseback Transactions that comply
with the requirements of Section 8.10;

 

(f)         Liens on fixed or capital assets acquired, constructed or improved
by the Borrower or any Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by Section 8.01(e), (ii) such security interests
and the Indebtedness secured thereby are incurred prior to or within ninety (90)
days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets; (iv) such
security interests shall not apply to any other property or assets of the
Borrower or any Subsidiary; and (v) the aggregate amount of Indebtedness secured
by the Liens described in this Section 8.02(f) shall at no time exceed an
aggregate amount in excess of $5,000,000;

 

(g)         Liens securing Indebtedness of Foreign Subsidiaries to the extent
such Indebtedness is permitted by Section 8.01(m); and

 

(h)         Liens not otherwise permitted above so long as the aggregate
principal amount of the Indebtedness subject to such Liens does not at any time
exceed $5,000,000.

 

79

 

 

8.03        Fundamental Changes and Asset Sales.

 

(a)         Merge into or consolidate with any other Person, or permit any other
Person to merge into or consolidate with it, or Dispose of (in one transaction
or in a series of transactions) any of its assets (including pursuant to a Sale
and Leaseback Transaction), or any of the Equity Interests of any of its
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing:

 

(i)         any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation;

 

(ii)        any Subsidiary may merge into a Loan Party in a transaction in which
the surviving entity is such Loan Party (provided that any such merger involving
the Borrower must result in the Borrower as the surviving entity);

 

(iii)        any Subsidiary may Dispose of its assets to a Loan Party;

 

(iv)        the Borrower and its Subsidiaries may (A) sell inventory in the
ordinary course of business, (B) effect sales, trade-ins or dispositions of
used, obsolete, worn out or surplus equipment or property for value in the
ordinary course of business consistent with past practice, (C) sell or transfer
any property or asset in connection with a Sale and Leaseback Transaction that
complies with the requirements of Section 8.10; (D) enter into licenses of
technology in the ordinary course of business, and (E) make any other
Dispositions that, together with all other property of the Borrower and its
Subsidiaries previously Disposed of as permitted by this clause (E) during any
fiscal year of the Borrower, does not exceed the greater of (x) $5,000,000 and
(y) 5% of the Consolidated Total Assets (determined as of the first Business Day
of such fiscal year); and

 

(v)        any Subsidiary may liquidate or dissolve if the Borrower determines
in good faith that such liquidation or dissolution is in the best interests of
the Borrower and is not materially disadvantageous to the Lenders; provided that
any such merger involving a Person that is not a wholly owned Subsidiary
immediately prior to such merger shall not be permitted unless also permitted by
Section 8.04;

 

provided that all Dispositions permitted hereby shall be for fair market value
and at least 75% of the consideration paid therefor shall be in cash.

 

(b)         Engage to any material extent in any business other than businesses
of the type conducted by the Borrower and its Subsidiaries on the Closing Date
and businesses reasonably related thereto.

 

(c)         Change the end of its fiscal year from December 31st without the
Administrative Agent’s and the Required Lenders’ prior written consent.

 

8.04        Investments, Loans, Advances, Guarantees and Acquisitions.

 

Purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly owned Subsidiary prior to such merger) any Equity Interests,
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any Person or
any assets of any other Person constituting a business unit, except:

 

80

 

 

(a)         Cash Equivalents;

 

(b)         Permitted Acquisitions;

 

(c)         loans or advances made by the Borrower in or to any Subsidiary and
made by any Subsidiary to the Borrower; provided that not more than $5,000,000
in such loans or advances may be made and remain outstanding, during the term of
this Agreement, by any Loan Party to a Subsidiary which is not a Loan Party;

 

(d)         (i)         investments by the Borrower and the Subsidiaries in
Equity Interests in their respective Subsidiaries and (ii) investments by any
Foreign Subsidiary in any other Foreign Subsidiary; provided that, with respect
to clause (i) of this Section 8.04(d), the amount of such investments by the
Loan Parties in Foreign Subsidiaries and other non-Loan Parties, when taken
together with Guarantees by the Loan Parties of Indebtedness owing by Foreign
Subsidiaries and other non-Loan Parties, shall not be more than $15,000,000 in
the aggregate at any time;

 

(e)         Guarantees constituting Indebtedness permitted by Section 8.01;
provided that the amount of such Guarantees of Indebtedness of Foreign
Subsidiaries and other non-Loan Parties by the Loan Parties, when taken together
with investments by the Loan Parties in Equity Interests in their respective
Subsidiaries that are Foreign Subsidiaries or other non-Loan Parties, shall not
be more than $15,000,000 in the aggregate at any time;

 

(f)         investments of any Person that becomes a Subsidiary after the
Closing Date; provided that (i) such investments existed at the time such Person
became a Subsidiary, (ii) such investments are not made in contemplation of or
in connection with such Person becoming a Subsidiary, and (iii) the aggregate
amount of investments permitted under this Section 8.04(f) shall not exceed
$5,000,000 at any time;

 

(g)         promissory notes and other non-cash consideration received in
connection with any asset sale permitted by clause (iv) of Section 8.03(a);

 

(h)         Swap Contracts to the extent permitted by Section 8.05;

 

(i)         any investments, loans or advances existing on the Fourth Amendment
Effective Date as set forth on Schedule 8.04;

 

(j)         bank deposits in the ordinary course of business;

 

(k)         investments in securities of account debtors received pursuant to
any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such account debtors; and

 

(l)         any other investment, loan or advance (other than acquisitions) made
by Domestic Subsidiaries so long as the aggregate amount of all such
investments, loans and advances does not exceed $15,000,000 during the term of
this Agreement.

 

81

 

 

8.05        Swap Contracts.

 

Enter into any Swap Contract, except (a) Swap Contracts entered into to hedge or
mitigate risks to which the Borrower or any Subsidiary has actual exposure
(other than those in respect of Equity Interests of the Borrower or any of its
Subsidiaries), and (b) Swap Contracts entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary.

 

8.06        Transactions with Affiliates.

 

Dispose of any property or assets to, or purchase, lease or otherwise acquire
any property or assets from, or otherwise engage in any other transactions with,
any of its Affiliates, except (a) in the ordinary course of business at prices
and on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Borrower and its wholly owned
Subsidiaries not involving any other Affiliate, (c) any Indebtedness incurred in
accordance with Section 8.01, (d) any Restricted Payment permitted by Section
8.07, (e) any Cash Equivalent, and (f) as set forth on Schedule 8.06.

 

8.07        Restricted Payments.

 

Declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except (a) the Borrower may declare and pay dividends with respect to
its Equity Interests payable solely in additional shares of its common stock,
(b) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests, (c) the Borrower may make Restricted Payments pursuant to and
in accordance with stock option plans or other benefit plans for management or
employees of the Borrower and its Subsidiaries, and (d) the Borrower may declare
and pay dividends or repurchase, redeem or otherwise retire its Equity
Interests, as the case may be, so long as (i) no Default is outstanding at the
time of or will result from the applicable dividend, repurchase, redemption or
retirement, and (ii) the aggregate amount paid in respect of all such dividends,
repurchases, redemptions and retirements during the term of this Agreement does
not exceed the sum of $50,000,000 plus 50% of the Consolidated Net Income for
the period beginning with the quarter ended September 30, 2014 and ending with
the most recent quarter to occur prior to the date of the applicable dividend,
repurchase, redemption or retirement for which the Borrower has delivered
financial information (including Consolidated Net Income) to the Administrative
Agent under and in compliance with Section 7.01(a) or 7.01(b), as the case may
be.

 

8.08        Restrictive Agreements.

 

Enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Borrower or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets in favor of the Administrative Agent to secure the
Obligations, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to holders of its Equity Interests or to make or
repay loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by Law or by
any Loan Document, (ii) the foregoing shall not apply to customary restrictions
and conditions contained in agreements relating to the sale of a Subsidiary
pending such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (iii) the
preceding clause (a) shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness and (iv) the preceding clause (a) shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof.

 

82

 

 

8.09        Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents.

 

(a)         Voluntarily prepay, defease or in substance defease, purchase,
redeem, retire or otherwise acquire, any Subordinated Indebtedness or any
Indebtedness from time to time outstanding under the Subordinated Indebtedness
Documents.

 

(b)         Amend the Subordinated Indebtedness Documents or any document,
agreement or instrument evidencing any Indebtedness incurred pursuant to the
Subordinated Indebtedness Documents (or any replacements, substitutions,
extensions or renewals thereof) or pursuant to which such Indebtedness is issued
where such amendment, modification or supplement provides for the following or
which has any of the following effects: (i) increases the overall principal
amount of any such Indebtedness or increases the amount of any single scheduled
installment of principal or interest; (ii) shortens or accelerates the date upon
which any installment of principal or interest becomes due or adds any
additional mandatory redemption provisions; (iii) shortens the final maturity
date of such Indebtedness or otherwise accelerates the amortization schedule
with respect to such Indebtedness; (iv) increases the rate of interest accruing
on such Indebtedness; (v) provides for the payment of additional fees or
increases existing fees; (vi) amends or modifies any financial or negative
covenant (or covenant which prohibits or restricts the Borrower or any
Subsidiary from taking certain actions) in a manner which is more onerous or
more restrictive in any material respect to the Borrower or such Subsidiary or
which is otherwise materially adverse to the Borrower, any Subsidiary and/or the
Lenders or, in the case of any such covenant, which places material additional
restrictions on the Borrower or such Subsidiary or which requires the Borrower
or such Subsidiary to comply with more restrictive financial ratios or which
requires the Borrower to better its financial performance, in each case from
that set forth in the existing applicable covenants in the Subordinated
Indebtedness Documents or the applicable covenants in this Agreement; or (vii)
amends, modifies or adds any affirmative covenant in a manner which (A) when
taken as a whole, is materially adverse to the Borrower, any Subsidiary and/or
the Lenders or (B) is more onerous than the existing applicable covenant in the
Subordinated Indebtedness Documents or the applicable covenant in this
Agreement.

 

8.10        Sale and Leaseback Transactions.

 

Enter into any Sale and Leaseback Transaction, other than Sale and Leaseback
Transactions (a) in respect of which the cash consideration received for the
asset or property being sold or otherwise transferred therewith is an amount not
less than the fair market value of such asset or property and (b) that are
consummated within 90 days after the Borrower or such Subsidiary acquires or
completes the construction of the asset or property being sold or otherwise
transferred therewith.

 

8.11        Financial Covenants.

 

(a)         [Reserved].

 

(b)         Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio
as of the end of any fiscal quarter of the Borrower set forth below to be
greater than the ratio corresponding to such fiscal quarter:

 

 Calendar
Year  March 31  June 30  September 30  December 31 2014  N/A  N/A  3.50 to 1.0 
3.25 to 1.0 2015  3.25 to 1.0  3.25 to 1.0  3.00 to 1.0  3.00 to 1.0 thereafter 
3.00 to 1.0  3.00 to 1.0  3.00 to 1.0  3.00 to 1.0

 

83

 

 

(c)         Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio as of the end of any fiscal quarter of the Borrower to
be less than 5.00 to 1.0.

 

8.12        Sanctions.

 

Use any Credit Extension or the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such Credit Extension or the proceeds of
any Credit Extension to any Person, to fund any activities of or business with
any Person, or in any Designated Jurisdiction, that, at the time of such
funding, is the subject of Sanctions, or in any other manner that will result in
a violation by any Person (including any Person participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender, or otherwise) of Sanctions.

 

8.13        Anti-Corruption Laws.

 

Use the proceeds of any Credit Extension for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or
other similar legislation in other jurisdictions.

 

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

 

9.01        Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a)         Non-Payment. Any Loan Party fails to pay (i) when and as required to
be paid herein and in the currency required hereunder, any amount of principal
of any Loan or any L/C Obligation, or (ii) within three (3) Business Days after
the same becomes due, any interest on any Loan or on any L/C Obligation, any fee
due hereunder or other amount payable hereunder or under any other Loan
Document; or

 

(b)         Specific Covenants. Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Section 7.02, 7.03 (with respect
to the Borrower’s existence), 7.08 or 7.09, or Article VIII; or

 

(c)         Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days thirty days after the earlier of the date on
which (i) a Responsible Officer of a Loan Party becomes aware of such failure or
(ii) notice thereof shall have been given by the Administrative Agent to the
Borrower; or

 

(d)         Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect when made or deemed made; or

 

84

 

 

(e)         Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $10,000,000, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Guarantee
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded (provided
that this subclause (B) shall not apply to secured Indebtedness that becomes due
as a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness); or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which any Loan Party or any Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which any Loan
Party or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by such Loan Party or such Subsidiary as
a result thereof is greater than $10,000,000; or

 

(f)         Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty calendar days; or any proceeding under any Debtor Relief
Law relating to any such Person or to all or any material part of its property
is instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or

 

(g)         Inability to Pay Debts; Attachment. (i) Any Loan Party or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty days after its issue or levy; or

 

(h)         Judgments. There is entered against any Loan Party or any Subsidiary
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding $10,000,000 (to
the extent not covered by independent third-party insurance as to which the
insurer has been notified of the claim and does not dispute coverage), or (ii)
any one or more non-monetary final judgments that have, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of forty-five consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

 

(i)         ERISA. An ERISA Event shall have occurred that, when taken together
with all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect; or

 

85

 

 

(j)         Invalidity of Loan Documents. Any Loan Document, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or the Obligations being Fully Satisfied, ceases to be
in full force and effect; or any Loan Party or any other Person contests in any
manner the validity or enforceability of any Loan Document; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

 

(k)         Change of Control. There occurs any Change of Control.

 

9.02        Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)         declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)         declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(c)         require that the Borrower Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and

 

(d)         exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents or applicable Law;

 

provided, however, that upon the occurrence of an Event of Default described in
Section 9.01(f), the obligation of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions shall automatically terminate,
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

9.03        Application of Funds.

 

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

86

 

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between any Loan Party or any Subsidiary
and any Lender, or any Affiliate of a Lender, to the extent such Swap Contract
is permitted by Section 8.01(f), ratably among the Lenders (and, in the case of
such Swap Contracts, Affiliates of Lenders) and the L/C Issuer in proportion to
the respective amounts described in this clause Third held by them;

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Swap Contract
between any Loan Party or any Subsidiary and any Lender, or any Affiliate of a
Lender, to the extent such Swap Contract is permitted by Section 8.01(f),
(c) payments of amounts due under any Treasury Management Agreement between any
Loan Party or any Subsidiary and any Lender, or any Affiliate of a Lender and
(d) Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit, ratably among the Lenders (and,
in the case of such Swap Contracts and Treasury Management Agreements,
Affiliates of Lenders) and the L/C Issuer in proportion to the respective
amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been Fully
Satisfied, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

 

Notwithstanding the foregoing, Obligations arising under Treasury Management
Agreements and Swap Contracts shall be excluded from the application described
above if the Administrative Agent has not received written notice thereof,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Lender or Affiliate of a Lender, as the case may
be. Each Affiliate of a Lender that is not a party to this Agreement that has
given the notice contemplated by the preceding sentence shall, by such notice,
be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article X for itself and its
Affiliates as if a “Lender” party hereto

 

87

 

 

ARTICLE X

ADMINISTRATIVE AGENT

 

10.01     Appointment and Authority.

 

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, Swing Line
Lender (if applicable), potential providers of Swap Contracts or Treasury
Management Agreements that are Affiliates of Lenders) and the L/C Issuer hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the L/C Issuer for purposes of acquiring, holding and
enforcing any and all Liens on Collateral, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section
10.05 for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Collateral Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of this Article X and
Article XI (including Section 11.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

10.02     Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders or to provide notice to or consent of the
Lenders with respect thereto.

 

10.03     Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

 

(a)         shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

88

 

 

(b)         shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

(c)         shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty or responsibility to disclose, and shall not be
liable for the failure to disclose, any information relating to any Loan Party
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 9.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. Any such action taken or failure to act pursuant to the foregoing
shall be binding on all Lenders. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given in writing to the Administrative Agent by a Loan Party, a Lender or the
L/C Issuer.

 

Neither the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

10.04     Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance, extension, renewal or increase of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

89

 

 

10.05     Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent. The Administrative
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub agent and to
the Related Parties of the Administrative Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

10.06     Resignation of Administrative Agent.

 

(a)         The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)         If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor, which shall be a bank with an office in the
United States or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

 

90

 

 

(c)         With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the L/C Issuer under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders (in
consultation with the Borrower) appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.07 and other
than any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

 

(d)         Any resignation by Bank of America as Administrative Agent pursuant
to this Section shall also constitute its resignation as L/C Issuer and Swing
Line Lender. If Bank of America resigns as an L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

10.07     Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

91

 

 

10.08     No Other Duties; Etc.

 

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

10.09     Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)         to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Loan Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(h) and (i), 2.09 and 11.04) allowed in
such judicial proceeding; and

 

(b)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

92

 

 

The holders of the Obligations hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law. In connection with any such
credit bid and purchase, the Obligations owed to the holders thereof shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase).
In connection with any such bid (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
clauses (a)(i) through (a)(viii) of Section 11.01, and (ii) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Lender or any
acquisition vehicle to take any further action.

 

10.10     Collateral and Guaranty Matters.

 

Without limiting the provisions of Section 10.09, each of the Lenders and the
L/C Issuer irrevocably authorize the Administrative Agent, at its option and in
its discretion,

 

(a)         to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) at such time as the Obligations
have been Fully Satisfied, (ii) that is transferred or to be transferred as part
of or in connection with any Disposition permitted hereunder or under any other
Loan Document or any Involuntary Disposition, or (iii) as approved in accordance
with Section 11.01;

 

(b)         to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.02(f); and

 

(c)         to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this Section
10.10.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

93

 

 

10.11     Treasury Management Agreements and Swap Contracts.

 

No Lender or Affiliate of a Lender that that obtains the benefit of Section
9.03, the Guaranty or any Collateral by virtue of the provisions hereof or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Collateral
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article X to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Treasury Management
Agreements or Swap Contracts except to the extent expressly provided herein and
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Lender or Affiliate of a Lender, as the case may
be. The Administrative Agent shall not be required to verify the payment of, or
that other satisfactory arrangements have been made with respect to, Obligations
arising under Treasury Management Agreements and Swap Contracts in the case of
the Maturity Date.

 

ARTICLE XI

MISCELLANEOUS

 

11.01     Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower or
the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
further, that

 

(a)         no such amendment, waiver or consent shall:

 

(i)         extend or increase the Commitment of a Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender whose Commitment is being extended or increased (it being understood
and agreed that a waiver of any condition precedent set forth in Section 5.02 or
of any Default or a mandatory reduction in Commitments is not considered an
extension or increase in Commitments of any Lender);

 

(ii)        postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) or any scheduled reduction
of the Commitments hereunder or under any other Loan Document without the
written consent of each Lender entitled to receive such payment or whose
Commitments are to be reduced;

 

(iii)        reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to
receive such amount; provided, however, that only the consent of the Required
Lenders shall be necessary to (A) amend the definition of “Default Rate” or
waive any obligation of the Borrower to pay interest or Letter of Credit Fees at
the Default Rate or (B) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;

 

94

 

 

(iv)        change Section 9.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly affected thereby;

 

(v)        change any provision of this Section 11.01(a) or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby;

 

(vi)        release all or substantially all of the Collateral without the
written consent of each Lender whose Obligations are secured by such Collateral;

 

(vii)       release the Borrower without the consent of each Lender, or, except
in connection with a transaction permitted under Section 8.03, all or
substantially all of the value of the Guaranty without the written consent of
each Lender whose Obligations are guarantied thereby, except to the extent such
release is permitted pursuant to Section 10.10 (in which case such release may
be made by the Administrative Agent acting alone);

 

(viii)      amend Section 1.08 or the definition of “Alternative Currency”,
“LIBOR Quoted Currency” or “Non-LIBOR Quoted Currency” without the written
consent of each Lender and L/C Issuer obligated to make Credit Extensions in
Alternative Currencies; or

 

(b)         unless also signed by the L/C Issuer, no amendment, waiver or
consent shall affect the rights or duties of the L/C Issuer under this Agreement
or any Issuer Document relating to any Letter of Credit issued or to be issued
by it;

 

(c)         unless also signed by the Swing Line Lender, no amendment, waiver or
consent shall affect the rights or duties of the Swing Line Lender under this
Agreement; and

 

(d)         unless also signed by the Administrative Agent, no amendment, waiver
or consent shall affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document;

 

provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) only the consent of the
Borrower and the Lenders and L/C Issuer that have agreed to issue such Credit
Extensions in the applicable Alternative Currency shall be necessary to amend
the definition of “Eurocurrency Base Rate” to provide for the addition of a
replacement interest rate with respect to such Alternative Currency, (iii) each
Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein and (iv) the
Required Lenders shall determine whether or not to allow a Loan Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.

 

95

 

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

Notwithstanding any provision herein to the contrary the Administrative Agent
and the Borrower may amend, modify or supplement this Agreement or any other
Loan Document to cure or correct administrative errors or omissions, any
ambiguity, omission, defect or inconsistency or to effect administrative
changes, and such amendment shall become effective without any further consent
of any other party to such Loan Document so long as (i) such amendment,
modification or supplement does not adversely affect the rights of any Lender or
other holder of Obligations in any material respect and (ii) the Lenders shall
have received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment.

 

11.02     Notices; Effectiveness; Electronic Communications.

 

(a)         Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)         if to any Loan Party, the Administrative Agent, the L/C Issuer or
the Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 11.02; and

 

(ii)        if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)         Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender, the L/C Issuer or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

96

 

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement, and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)         The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials or notices through
the Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

 

(d)         Change of Address, Etc. Each of the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuer and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

 

97

 

 

(e)         Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices, Letter of Credit
Applications and Swing Line Loan Notices) purportedly given by or on behalf of
any Loan Party even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party; provided, that such indemnity shall not be
available to the extent that such losses, costs, expenses or liabilities are
determined by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Person seeking such indemnity. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

11.03     No Waiver; Cumulative Remedies; Enforcement.

 

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

98

 

 

11.04     Expenses; Indemnity; and Damage Waiver.

 

(a)         Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or the L/C Issuer), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)         Indemnification by the Loan Parties. The Loan Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee) incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by any Loan Party arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by a Loan Party or
any of its Subsidiaries, or any Environmental Liability related in any way to a
Loan Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Loan Party, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by any
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. Without limiting the provisions
of Section 3.01(c), this Section 11.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

 

99

 

 

(c)         Reimbursement by Lenders. To the extent that the Loan Parties for
any reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by them to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer, the Swing Line Lender or any Related Party
of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer, the Swing Line
Lender or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the outstanding Loans,
unfunded Commitments and participation interests in Swing Line Loans and L/C
Obligations of all Lenders at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lenders’ Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided, further that, the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the L/C Issuer or the Swing Line Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), the L/C Issuer or the Swing Line Lender in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

 

(d)         Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)         Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)         Survival. The agreements in this Section and the indemnity
provisions of Section 11.02(e) shall survive the resignation of the
Administrative Agent, the L/C Issuer and the Swing Line Lender, the replacement
of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

11.05     Payments Set Aside.

 

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and the L/C Issuer under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

100

 

 

11.06     Successors and Assigns.

 

(a)         Successors and Assigns Generally. The provisions of this Agreement
and the other Loan Documents shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder or thereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)         Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

(i)         Minimum Amounts.

 

(A)        in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the related Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)        in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

101

 

 

(ii)        Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned, except
that this clause (ii) shall not apply to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans;

 

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

(A)        the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

 

(B)        the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Revolving Commitment if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and

 

(C)        the consent of the L/C Issuer and the Swing Line Lender (in each
case, such consent not to be unreasonably withheld or delayed) shall be required
for any assignment in respect of Revolving Loans and Revolving Commitments.

 

(iv)        Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)        No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) a natural person.

 

(vi)        Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

102

 

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

(c)         Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower (and such agency being solely for tax purposes),
shall maintain at the Administrative Agent’s Office a copy of each Assignment
and Assumption delivered to it (or the equivalent thereof in electronic form)
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
and L/C Obligations owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)         Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural person, a Defaulting Lender or the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the other Lenders and the L/C Issuer shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 11.04(c) without
regard to the existence of any participation.

 

103

 

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 11.01(a)
that affects such Participant. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section (it being understood that the documentation
required under Section 3.01(e) shall be delivered to the Lender who sells the
participation) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under paragraph (b) of this Section and (B)
shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by Law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(e)         Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

104

 

 

(f)         Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, Bank of America may, (i) upon thirty days’ notice to
the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon thirty days’
notice to the Borrower, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be. If Bank of America resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (2) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

 

11.07     Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to become a Lender pursuant to Section 2.01(b) or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder, (g)
on a confidential basis to (i) any rating agency in connection with rating any
Loan Party or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Borrower or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary,
provided that, in the case of information received from a Loan Party or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

105

 

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

11.08     Set-off.

 

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Loan
Party against any and all of the obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer, irrespective of whether or not such Lender or the L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.15 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

11.09     Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

106

 

 

11.10     Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

11.11     Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect until such time as the Obligations have been Fully Satisfied.

 

11.12     Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

11.13     Replacement of Lenders.

 

If (i) any Lender requests compensation under Section 3.04, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 11.01 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) or (iv) any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 3.01 and 3.04) and obligations
under this Agreement and the related Loan Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

 

107

 

 

(a)         the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b);

 

(b)         such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

(c)         in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)         such assignment does not conflict with applicable Laws; and

 

(e)         in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund consents to the proposed change, waiver, discharge
or termination;

 

provided, further, that the failure by such Lender to execute and deliver an
Assignment and Assumption shall not impair the validity of the removal of such
Lender and the mandatory assignment of such Lender’s Commitments and outstanding
Loans and participations in L/C Obligations and Swing Line Loans pursuant to
this Section 11.13 shall nevertheless be effective without the execution by such
Lender of an Assignment and Assumption.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14     Governing Law; Jurisdiction; Etc.

 

(a)         GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)         SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

108

 

 

(c)         WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d)         SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15     Waiver of Right to Trial by Jury.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

11.16     No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Arrangers, are arm’s-length commercial transactions
between the Loan Parties and their respective Affiliates, on the one hand, and
the Administrative Agent and the Arrangers, on the other hand, (B) each of the
Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each of the Loan
Parties is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and each Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Loan Parties or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent nor any
Arranger has any obligation to the Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent and the Arrangers and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Loan Parties and their respective Affiliates, and
neither the Administrative Agent nor any Arranger has any obligation to disclose
any of such interests to the Loan Parties and their respective Affiliates. To
the fullest extent permitted by Law, each of the Loan Parties hereby waives and
releases any claims that it may have against the Administrative Agent and the
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

 

109

 

 

11.17     Electronic Execution of Assignments and Certain Other Documents.

 

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent, the L/C Issuer nor any
Lender is under any obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent,
the L/C Issuer or such Lender pursuant to procedures reasonably approved by it
and provided further without limiting the foregoing, upon the request of any
party, any electronic signature shall be promptly followed by such manually
executed counterpart.

 

11.18     USA PATRIOT Act Notice.

 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

 

11.19     Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Loan Party in respect of any
such sum due from it to the Administrative Agent or any Lender hereunder or
under the other Loan Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from any Loan Party in the
Agreement Currency, such Loan Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Loan Party (or to any other Person who may be entitled thereto under
applicable law).

 

[SIGNATURE PAGES REDACTED]

 

110

 